         Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 1 of 121



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
                                      )
ERIC CLOPPER,                         )
                                      )
            Plaintiff,                )
                                      )    CIVIL ACTION NO. 1:20-CV-11363-RGS
      v.                              )
                                      )
HARVARD UNIVERSITY, PRESIDENT )
AND FELLOWS OF HARVARD                )
COLLEGE (HARVARD                      )
CORPORATION), THE HARVARD             )
CRIMSON, AND JOHN DOES 1-10 ,         )
                                      )
            Defendants.               )
____________________________________)

                            AFFIDAVIT OF ROBERT A. BERTSCHE
                            IN SUPPORT OF MOTION TO DISMISS

        I, Robert A. Bertsche, hereby depose and state as follows:

        1. I am an attorney with the law firm Prince Lobel Tye LLP. I represent The Harvard

            Crimson, Inc., (“The Crimson”) in the above-captioned action. I submit this affidavit

            to authenticate certain documents filed in connection with The Crimson’s Motion to

            Dismiss.

        2. Attached hereto as Exhibit 1 is a true and accurate copy of an article published in The

            Harvard Crimson on May 3, 2018, headlined “Harvard ‘Reviewing’ Employee’s

            Nude, Anti-Semitic Rant in Sanders Theatre,” which appears online at

            https://www.thecrimson.com/article/2018/5/3/eric-clopper-production/.

        3. Attached hereto as Exhibit 2 is a true and accurate copy of an article published in The

            Harvard Crimson on May 4, 2018, headlined “Employee Planned Show Containing

            Anti-Semitism, Nudity in Harvard Workplace During Work Hours,” which appears




iManageDB1\043354\000013\3555220.v1-10/5/20
         Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 2 of 121



             online at https://www.thecrimson.com/article/2018/5/4/clopper-used-university-

             space/.

        4. Attached hereto as Exhibit 3 is a true and accurate copy of an article published in The

             Harvard Crimson on May 9, 2018, headlined “Editorial: Against ‘Sex and

             Circumcision: An American Love Story’: Clopper should not have brought nudity

             and anti-Semitism to Sanders Theatre,” which appears online at

             https://www.thecrimson.com/article/2018/5/9/editorial-against-sex-and-

             circumcision/.

        5. Attached hereto as Exhibit 4 is a true and accurate copy of an article published in The

             Harvard Crimson on May 12, 2018, headlined “Harvard ‘Investigating’ After

             Swastika Found at School of Public Health,” which appears online at

             https://www.thecrimson.com/article/2018/5/12/swastika-school-of-public-health/.

        6. Attached hereto as Exhibit 5 is a true and accurate copy of an article published in The

             Harvard Crimson on May 24, 2018, headlined “Editorials: Expanding the Diversity

             Conversation: In the wake of the Presidential Task Force on Inclusion and Belonging,

             as well as incidents this past year, administrators must consider the diversity of

             Harvard’s diversity initiatives,” which appears online at

             https://www.thecrimson.com/article/2018/5/24/editorial-expanding-diversity-

             conversation/.

        7.   Attached hereto as Exhibit 6 is a true and accurate copy of a rough transcript of the

             play, automatically generated from YouTube. Counsel has not edited or attempted to

             remove transcription errors from this automatically generated transcript, and submits




iManageDB1\043354\000013\3555220.v1-10/5/20
         Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 3 of 121



             it simply for the Court’s convenience, to help provide a rough textual guide to the

             lengthy YouTube video at https://www.youtube.com/watch?v=FCuy163srRc .

                                             THE HARVARD CRIMSON, INC.

                                             By its attorneys,

                                             /s/ Robert A. Bertsche________
                                             Robert A. Bertsche (BBO #554333)
                                             rbertsche@princelobel.com
                                             Michael J. Lambert (BBO #704134)
                                             mlambert@princelobel.com
                                             PRINCE LOBEL TYE LLP
                                             One International Place, Suite 3700
                                             Boston, MA 02110
Dated: October 5, 2020                       (617) 456-8018


                                             CERTIFICATE OF SERVICE
          I hereby certify that this document has been filed on October 5, 2020, through the ECF system and will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing, and by email to
Andrew DeLaney, 6 South Street, Morristown, NJ 07690 (andrewdelaney21@gmail.com).
                                                         /s/ Robert A. Bertsche__
                                                         Robert A. Bertsche




iManageDB1\043354\000013\3555220.v1-10/5/20
Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 4 of 121




                  EXHIBIT 1
          Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 5 of 121



Harvard ‘Reviewing’ Employee’s Nude, Anti-Semitic
Rant in Sanders Theatre
  thecrimson.com/article/2018/5/3/eric-clopper-production




A screenshot of an advertisement for Harvard employee Eric Clopper's show, "Sex &
Circumcision: An American Love Story." By The Crimson Photo Staff
By Lucy Wang and Michael E. Xie, Crimson Staff Writers
May 3, 2018

UPDATED: May 3, 2018 at 9:38 p.m.

Harvard is “reviewing” reports that University employee Eric Clopper made anti-Semitic
comments and stripped to the nude during a public performance he gave in Sanders
Theatre Tuesday evening, according to Faculty of Arts and Sciences spokesperson Rachael
Dane.

Clopper, a systems administrator at the language resource center located in Lamont
Library, offered these remarks as part of his one-man production “Sex & Circumcision: An
American Love Story,” an event advertised on three separate Harvard websites—though as
of Wednesday evening, a listing for the production had been deleted from the Harvard
College site.




                                                                                           1/4
          Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 6 of 121

Videos obtained by The Crimson show Clopper pacing around the Sanders stage—a
Harvard-owned space where some of the College’s largest and most popular classes are
taught—and offering denunciations of circumcision that at times morphed into attacks
against Judaism more broadly.

“The Jews—I know, I’m one of them—are an unmasked genital mutilation cult,” Clopper
said, according to the videos. “That is why we are so clannish. It is our shared delusion of
superiority that we must uphold to maintain our perverted tribal identity.”

At other points in the videos, Clopper claimed “the Jews” had “raped” him and that
Judaism has a “demonstrably evil influence” on the United States. He also vowed he would
“expend every breath in my body” to tear “this covenant to pieces,” likely referencing the
bond individuals of the Jewish faith believe they hold with God—a bond signified in part by
circumcision.

Clopper said in the videos his speech Wednesday marks his “official declaration of war on
our fucking covenant” and promised he would recruit an “army from our generation to
wage it.” He also said he will “force” Jewish individuals to “comply” with his demand they
stop circumcising their children.

Clopper said in an interview Thursday that the controversial comments and acts occurred
during the last half hour of a two-and-a-half hour performance.

“My play was about a two-hour lecture on the topic of circumcision, about a 30- minute
artistic expression of my Jewish identity and sexuality,” Clopper said.

He also defended his criticisms of Judaism.

“In terms of the anti-semitic comments, early on in my play, as a Jewish man, I noted that
it is very likely that people will conflate criticism with discrimination, and if I, as a Jewish
man, am not allowed to criticize Jewish culture, who is?” Clopper said.

At one point, the videos show Clopper—with all his clothes removed—repeatedly
mimicking various sexual acts with an inflatable sex doll while Britney Spears’s “Toxic”
played in the background.

Dane wrote in an emailed statement that Harvard has been “made aware” the performance
“concluded in full nudity” and is currently examining the situation.

“We take seriously a report of this nature, as it appears to violate the terms of Sanders
Theatre’s entertainment license with the City of Cambridge,” Dane wrote. “We are currently
engaged in a review of these reports to determine whether Harvard was provided with an
accurate account of the content of Mr. Clopper’s show, prior to its production.”


                                                                                                   2/4
         Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 7 of 121

Clopper said the performance was advertised as being intended for a mature audience.

“In terms of the nudity, that was about the last 20 seconds and that was meant as the
punchline of a recurring trope throughout,” Clopper said in the interview. “Whether
appropriate or not, this was always marketed as an adult play with explicit content, so I
think there’s nothing intrinsically wrong about sexuality, nudity, or these kinds of
outrageous jokes.”

Dane also acknowledged the University has received reports that “this production included
anti-Semitic content.”

“We wish to make clear that Harvard does not condone the behavior or any viewpoints
expressed by Mr. Clopper during his production, as such comments would be in direct
conflict with the University’s values and principles of non-discrimination,” Dane wrote.

Dane declined to answer a question asking whether Harvard plans to discipline Clopper for
his actions.

Clopper is a former spokesman for Foregen, the organization in whose name he booked
Sanders Theatre for the show Tuesday. Foregen is a “non-profit organization founded to
research and implement regenerative medical therapies for circumcised males,” according
to its website.

Performances are allowed at Sanders Theatre through an annual entertainment license
Harvard signs with the Cambridge License Commission. The application for the license
must indicate whether the owners of the venue will permit public exposure of “the pubic
area, anus, or genitals, or any simulation thereof,” according to Massachusetts General
Law.

Bright-yellow posters announcing Clopper’s production went up across campus—plastered
around both student residential Houses and public spaces—in the days leading up to the
event. In another promotional effort, several individuals wearing inflatable full-body suits
meant to resemble penises roamed Harvard Yard and Harvard Square Monday and
Tuesday.

Roughly a week ago, Clopper self-uploaded videos to YouTube in which he sought to
“recruit” people to “invade Harvard Yard” wearing the suits, according to the video’s title.

In the video, he offered to pay people $20 an hour to dress up in penis suits and hand out
flyers advertising his show.

This article has been updated to reflect the following correction:

CORRECTION: May 3, 2018

                                                                                               3/4
         Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 8 of 121

A previous version of this article incorrectly indicated Eric Clopper is a current spokesman
for Foregen. In fact, Clopper resigned from his position at Foregen in April.

—Staff writer Lucy Wang can be reached at lucy.wang@thecrimson.com. Follow her on
Twitter @lucyyloo22.

—Staff writer Michael E. Xie can be reached at michael.xie@thecrimson.com. Follow him
on Twitter@MichaelEXie1.

Copyright © 2020 The Harvard Crimson, Inc.




                                                                                               4/4
Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 9 of 121




                  EXHIBIT 2
         Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 10 of 121



Employee Planned Show Containing Anti-Semitism,
Nudity in Harvard Workplace During Work Hours
  thecrimson.com/article/2018/5/4/clopper-used-university-space




Lamont Library, which houses the Language Resource Center where center employee Eric
Clopper partly developed his controversial show. By Melanie Y. Fu
By Lucy Wang and Michael E. Xie, Crimson Staff Writers
May 4, 2018

Harvard employee Eric Clopper planned and filmed promotional videos for a controversial
one-man performance—in which he called Judaism an “unmasked genital mutilation cult”
and stripped naked—in his workplace and during work hours.

Clopper, a systems administrator at the Language Resource Center located in Lamont
Library, fervently criticized the traditional Jewish practice of circumcision and performed
sexual acts while fully naked with an inflatable sex doll as part of a performance he gave
Tuesday in Sanders Theatre. Spokesperson Rachael Dane later announced Wednesday the
Faculty of Arts and Sciences is “reviewing” the nudity and "anti-Semitic content" included
in the show, titled "Sex & Circumcision: An American Love Story."


                                                                                              1/3
         Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 11 of 121

Dane wrote that Clopper's nudity seems to violate the terms of the entertainment license
Harvard holds with the City of Cambridge for Sanders Theater; she noted "we are currently
engaged in a review" to determine whether Clopper provided the University with an
"accurate account" of his show's content prior to its production. She added Harvard "does
not condone the behavior or any viewpoints expressed by" Clopper during the
performance.

Internal emails show Clopper not only developed his show in Harvard spaces during work
hours, but that Clopper's colleagues at one point raised concerns about the performance to
administrative staff. In an April 17 email to the LRC staff email list, LRC director Thomas
Hammond wrote he had been made aware that some employees were "uncomfortable"
about Clopper’s planned performance.

“I was sorry to learn that some of you have been made to feel uncomfortable about Eric’s
upcoming Sanders performance,” Hammond wrote in the email, obtained by The Crimson.
“I wanted to reach out to the list to let you know I have heard you, and we are taking
immediate steps to make sure everyone feels safe and comfortable here at the LRC.”

In the email, Hammond wrote Clopper will be “partitioning his multitasking better,
focusing on LRC matters when working at the LRC and working with his promotions team
only outside the LRC and outside his LRC working hours.”

“It’s clear that we need to do a better job of separating this project from the LRC’s normal
daily activities,” he added.

Hammond also wrote he had spoken with Clopper and that Clopper had agreed to avoid
discussing his performance with LRC colleagues “unless they approach him with questions,
and even then will do so discreetly so that others are not a ‘captive audience for the
conversation.’”

Hammond declined to comment on the email and on Clopper’s use of LRC space for this
story.

Clopper said in an interview Thursday that he is an “ exempt-level employee” and is held to
his own schedule. He said that, in the past, he has been allowed to shoot some promotional
videos when the LRC is closed.

“I do have an hour of lunch, technically, and so during that hour I’m free to do whatever I
would like,” Clopper said. “Well, we always—to my knowledge—have had the policy where
if you’re not interrupting LRC activities or the space is closed, you can use it for projects.
We’ve always set the precedent of that, and it’s never been an issue before.”




                                                                                                 2/3
         Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 12 of 121

In multiple promotional videos for the show uploaded to YouTube, Clopper dons an
inflatable penis suit. Per the videos, he offered to pay people $20 a hour to wear similar
suits and promote his show in Harvard Yard.

Clopper originally booked the event at Sanders Theatre as a spokesperson for Foregen—a
“non-profit organization founded to research and implement regenerative medical
therapies for circumcised males,” according to its website.

Tyler Drozd, the social media team leader of Foregen, wrote in an emailed statement that
Clopper handed Foregen a notice of resignation prior to the performance.

“Mr. Clopper had agreed on the content of the speech which he deviated from of his own
accord during the presentation, and the views expressed are his and his alone,” Drozd
wrote. “Mr. Clopper is no longer affiliated with Foregen, and does not represent the
company or its views.”

Clopper’s decision to step away from his position at Foregen was born of conversations
with his then-coworkers at the company, Clopper said in the interview.

“I had told my colleagues that this is more of a political and ideological speech, in like,
where does religion have the right to carve their religion into your body, essentially,”
Clopper said. “Although my colleagues at Foregen may be sympathetic to not allowing
people to carve ideologies into people’s bodies, they said, ‘We’re a medical institution, and
we’re not going to be engaged in this.’”

Foregen donated over $10,000 towards the performance before his resignation, Clopper
added. A pinned tweet—pinned as of late Friday night—on Foregen's Twitter account notes
the company "set aside" funds for "Eric's speech."

Clopper said the rest of the funding came from another donor, in addition to around
$7,000 in out-of-pocket expenses.

—Staff writer Lucy Wang can be reached at lucy.wang@thecrimson.com. Follow her on
Twitter @lucyyloo22.

—Staff writer Michael E. Xie can be reached at michael.xie@thecrimson.com. Follow him
on Twitter @MichaelEXie1.

Copyright © 2020 The Harvard Crimson, Inc.




                                                                                                3/3
Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 13 of 121




                  EXHIBIT 3
          Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 14 of 121



Against 'Sex and Circumcision: An American Love
Story'
  thecrimson.com/article/2018/5/9/editorial-against-sex-and-circumcision


Editorials

Clopper should not have brought nudity and anti-Semitism to
Sanders Theatre
By The Crimson Editorial Board
May 9, 2018

Last week, University employee Eric Clopper performed a one-man show entitled “Sex and
Circumcision: An American Love Story” in Sanders Theatre. Reports later claimed that,
during his show, Clopper stripped to the nude and made anti-Semitic comments, including
accusations that “the Jews” had “raped” him through the act of circumcision. As such, the
University is reviewing the show and its apparent violation of the City of Cambridge’s
entertainment license with Sanders Theatre, which prohibits nudity.

While we support artists’ right to free expression as a general principle, Clopper
misbranded his show, omitting his fringe anti-Judaism beliefs in the show's public
advertising. Posters of a censored yet nude Clopper and paid promoters in penis costumes
made no mention of Clopper’s anti-circumcision stance, much less his anti-Semitic one.
Campuses should be places of free speech and open dialogue. Clopper’s tirade put this
principle to reprehensible ends by falsely billing the show as an “American Love Story”
instead of a bigoted criticism of, in Clopper’s words, the Jewish “fucking covenant.”

The disparity between the extensive branding and the actual performance likely forced
unexpecting members of Harvard’s community to endure a barrage of anti-Semitic claims.
If students are not prepared to engage with the discussion at hand, universities cannot
build on previous academic growth or free dialogue. Thus, rather than opening the campus
to constructive dialogue or comedic entertainment, Clopper only sowed more confusion
among Harvard students and the general public, undermining free discourse and the
marketplace of ideas.

Moreover, Clopper’s own position as a Jewish man does not grant legitimacy to his bigotry.
In a video posted to YouTube after the show, Clopper argues that his Judaism legitimizes
his criticism of Jewish practices, and that non-Jewish people do not have the right to
criticize this. We disagree. Anti-Semitism is anti-Semitism, and Clopper’s claims, such as



                                                                                             1/2
         Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 15 of 121

his belief in Judaism’s “demonstrably evil influence” on the United States, are anti-Semitic.
Individuals can espouse hateful speech toward identities that they hold, and their identity
does not give validity to their views when they do.

Clopper’s nudity, as it pertains to Sanders Theatre’s entertainment license, presents an
area in which the University must explain its timeline of review. Given that nudity is not
allowed in Sanders’ contract, it is heartening that the University is “currently engaged in a
review of these reports to determine whether Harvard was provided with an accurate
account of the content of Mr. Clopper’s show, prior to its production,” according to Faculty
of Arts and Sciences spokesperson Rachael Dane. If Clopper misrepresented his show to
violate this license, that presents further cause for criticism of his actions. If, on the other
hand, the University was cognizant of Clopper’s intention to strip naked, it should have
taken action to prevent him from doing so, for the sake of decency to the unsuspecting
audience and of not violating Sanders’ contract.

Clopper could have used his time and energy leading up to the show, coupled with the
legitimacy of Sanders Theatre, to perform a comedic one-man show about circumcision as
an “American Love Story." He could have even used it to offer a serious critique of
circumcision practices as they pertain to the Jewish faith without veering into anti-Semitic
beliefs. Instead, he used his position to deliver a tirade prominently featuring nudity and
anti-Semitism to an audience that was given no fair warning to expect either. We castigate
his doing so.

This staff editorial solely represents the majority view of The Crimson Editorial Board. It
is the product of discussions at regular Editorial Board meetings. In order to ensure the
impartiality of our journalism, Crimson editors who choose to opine and vote at these
meetings are not involved in the reporting of articles on similar topics.

Copyright © 2020 The Harvard Crimson, Inc.




                                                                                                   2/2
Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 16 of 121




                  EXHIBIT 4
         Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 17 of 121



Harvard ‘Investigating’ After Swastika Found at School
of Public Health
  thecrimson.com/article/2018/5/12/swastika-school-of-public-health




The Kresge Building at the Harvard T.H. Chan School of Public Health. By Megan M. Ross
By Luke W. Vrotsos, Crimson Staff Writer
May 12, 2018

Harvard is “investigating” after a student found a swastika posted on a billboard in the
School of Public Health Thursday.

The symbol was formed of thumb tacks and posted on a bulletin board marketing
epidemiology job postings on the fifth floor of the school’s Kresge Building. Administrators
have not yet identified the perpetrator, according to a statement Dean Michele A. Williams
sent Thursday to school affiliates outlining the school’s response.

Williams wrote in the statement that School of Public Health administrators are deeply
disturbed by the discovery of the swastika.

“We are shocked and outraged to have seen such a symbol of hatred within our own
building. The symbol has been removed and we are investigating to determine whether it is
                                                                                               1/2
         Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 18 of 121

possible to identify the perpetrator,” she wrote.

Williams also asked Meredith Rosenthal, senior associate dean for academic affairs, to host
a gathering this afternoon to discuss the incident. Roughly 100 people attended the
meeting, according to Rosenthal.

“At a school of public health, we’re committed to social justice and inclusion,” she said.
“Nothing could be further from our values from the hate, anti-Semitism, as well as white
supremacy that is associated with the swastika.”

Rosenthal also said the incident will inform future discussions at the school surrounding
diversity and inclusion.

“The key theme is that we need to continue to have these difficult conversations and not
paper over what may be underlying issues that are essentially silenced in our community.”

Laura Rapoport, president of the school’s Jewish Student Association, wrote in an email
that the symbol’s placement has detrimentally affected students.

“My fellow students feel hurt and frightened by this event, not even a month after the
school commemorated Yom HaShoah, Holocaust Remembrance Day,” she wrote.

The incident was referred to the Harvard University Police Department, according to
spokespeople for the School of Public Health and HUPD. HUPD spokesperson Steven G.
Catalano declined to comment on the investigation, citing the department’s long-standing
policy of not commenting on open cases.

The swastika incident comes shortly after a Harvard employee gave a performance in
Sanders Theatre May 2 in which he stripped to the nude and made anti-Semitic comments.
Harvard is currently “reviewing” that performance.

—Staff writer Luke W. Vrotsos can be reached at luke.vrotsos@thecrimson.com. Follow
him on Twitter at luke_vrotsos.

Copyright © 2020 The Harvard Crimson, Inc.




                                                                                              2/2
Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 19 of 121




                  EXHIBIT 5
          Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 20 of 121



Expanding the Diversity Conversation
  thecrimson.com/article/2018/5/24/editorial-expanding-diversity-conversation


Editorials

In the wake of the Presidential Task Force on Inclusion and
Belonging, as well as incidents this past year, administrators must
consider the diversity of Harvard's diversity initiatives.




By Mai-Linh Ton
By The Crimson Editorial Board
May 24, 2018

This past year has seen issues of diversity, inclusion, and belonging at the forefront of
much campus conversation. Most overtly, the release of the Presidential Task Force on
Inclusion and Belonging’s final report, a culmination of a year and a half of work, brought
to campus “Four Goals” toward which the University should strive, “Four Tools” with
which it should do so, and eight specific recommendations regarding how Harvard should
proceed.

We believe the changes the Task Force proposes are, by and large, positive for our campus.
While relative merits of specific measures can and should be debated, and much of the
burden for creating lasting change falls not on the administration but the rest of campus,
                                                                                              1/4
         Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 21 of 121

the Task Force contributes to important conversations and outlines courses of action to
make our campus more welcoming—an aim with which few would take umbrage.

In its vision of a more diverse and inclusive campus, the University must direct the campus
conversations and policies it oversees to make every effort to be inclusive of all identities.
This is no easy task, as many individuals have intersectional identities. Further
complicating the matter, different identities, either within or between individuals, can
compound each other or come into conflict. In that vein, reformers must look beyond well-
discussed axes of diversity to ensure their proposals take into account the complexities of
the individuals affected.

Much of the conversation surrounding diversity and inclusion at Harvard has been
dominated by issues of race and gender. For instance, while the Task Force commendably
examines a variety of ways in which our campus is diverse in the 82 pages of its final
report, its “Where Matters Stand” overview looks at the issue in terms of just three metrics:
race, gender, and international status. While we should always strive for more conversation
that focuses on addressing the unquestionably salient issues of racial and gender identity,
approaches seeking to foster diversity, inclusion, and belonging at Harvard should be more
comprehensive. They should take into consideration issues for important identities that go
beyond race and gender, such as religion, political ideology, ability, sexual orientation,
socioeconomic status, and many more that are not easily classifiable. To truly become the
diverse and excellent community to which the Task Force aspires to be, our framework
must incorporate as many areas of difference as possible.

Underscoring the importance of this multifaceted approach, several events this past year
regarding the many intersecting identities and beliefs of students, faculty, and staff have
dominated campus discourse. They point to the inevitable conclusion that it is impossible
to make every member of the Harvard community feel completely welcome all of the time.

However, we should make an effort to approach this ideal. In that vein, areas that increase
inclusivity along one measure of diversity that do not have adverse implications for others
should be uncontroversially prioritized. By way of example, we have called for the Faculty
of Arts and Sciences to ensure that in renewing undergraduate House life, it makes
renewed Houses accessible to people of all physical ability statuses. For its part, the Task
Force has listed the identification of “accessible spaces, routes, and sites” under its
recommendation of the creation of “Inclusive Symbols and Spaces.” Outlining where this
campus is most physically accessible and making it even more so through renovations such
as new elevators and ramps will not have any adverse effects regarding other identities.
Budgetary issues allowing, no one is disadvantaged by these initiatives, so they can and
must come to fruition.

Unfortunately, not every series of initiatives can be this harmonious. This is in no small
part because identities will clash, as this year’s controversies have shown.
                                                                                                 2/4
         Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 22 of 121

For example, the Christian group Harvard College Faith and Action pressured a student to
step down from her leadership role upon learning she was in a same-sex relationship. This
event raised questions of which should be preserved more stringently—the freedom of
religious beliefs or the principle of non-discrimination based on sexual orientation. HCFA
also faced controversy this year by inviting self-proclaimed “ex-gay” speaker Jackie Hill-
Perry to its weekly meeting.

More recently, Harvard employee Eric Clopper provoked outrage in his one-man show at
Sanders Theatre, “Sex and Circumcision: An American Love Story,” by making anti-
Semitic claims, such as that of the perceived “demonstrably evil influence” of Judaism in
the United States. Clopper defended his freedom of expression and the ideal of ideological
diversity, while detractors accused him of bigotry.

When identities and beliefs clash in this way, not every individual or group will be satisfied
with the outcome of University administrative decisions, as some people will feel less
secure in some of their identities than others. However, when Harvard must restrict one
aspect of diversity to promote another, it should do so alongside clear reasoning as to
which values the University has decided to prioritize and why it has done so.

Furthermore, when Harvard is challenged with choosing which priorities should take
precedence, we have held that issues of nondiscrimination should generally be prioritized.
We said that HCFA’s freedom of religion in the context of the College does not extend to
authority to pressure a woman to resign her leadership position over her decision to date
another woman. The goal of expanding the conversation to include more aspects of
diversity is to be inclusive of more identities in the aggregate.

That said, much more work is needed in expanding the conversation and prioritizing
ideological diversity on campus. Startlingly, just around 1.5 percent of respondents to The
Crimson news staff’s survey of the Faculty of Arts and Sciences identify as conservative or
very conservative, compared to 83.2 percent who identify as liberal or very liberal.

These statistics do not reflect America: 35 percent of Americans identify as conservative,
23 times the fraction of the faculty survey’s respondents, and 26 percent identify as liberal.
This stark divide has harmful effects on the University’s ability to train our nation’s leaders,
and it risks alienating current and potential conservative students. It has also likely
contributed to the declining trust of Americans in higher education, which has deleterious
effects. Much more work is needed to make this important element of diversity a priority.
We believe the University must emphasize hiring professors with diverse beliefs and
backgrounds who can challenge prevailing campus ideas through tough ideological
conversations.

Increasing ideological diversity—and making students who may disagree with mainstream
campus ideas more welcome—should be worked toward beyond merely hiring
                                                                                                   3/4
         Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 23 of 121

intellectually diverse faculty, however. Initiatives to promote campus conversations in
which beliefs are questioned should be encouraged, as should giving students the resources
they need to feel comfortable but not unchallenged in their identities. By doing so, we
expand the diversity conversation to make as many students feel as welcome as we can.

These are not easy aims. Increasing ideological diversity will protect people who believe in
ideas that others would call discriminatory. Additionally, the University’s financial status
may impede worthwhile initiatives from the funding they need to prosper. Nonetheless,
there is much to gain by promoting campus diversity and inclusivity, advancing
uncontroversial initiatives, and prioritizing nondiscrimination. In doing so, we make our
campus as welcoming to as many as possible—with positive implications for everything
from the state of campus discourse to the perception of the University outside of its gates.
Although increasing how welcoming Harvard is has value in and of itself, in the language of
the Task Force’s report, once this “foundation of inclusion” is laid, Harvard becomes best
equipped to “pursue excellence.”

In the creation of this foundation following the report, the University must strive to use
definitions of diversity, inclusion, and belonging that consider and prioritize the nuances of
the identities of its tens of thousands of members.

This staff editorial solely represents the majority view of The Crimson Editorial Board. It
is the product of discussions at regular Editorial Board meetings. In order to ensure the
impartiality of our journalism, Crimson editors who choose to opine and vote at these
meetings are not involved in the reporting of articles on similar topics.

Copyright © 2020 The Harvard Crimson, Inc.




                                                                                                 4/4
Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 24 of 121




                  EXHIBIT 6
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 25 of 121



   YouTube Transcript – Sex & Circumcision: An American Love Story by Eric Clopper

Dated 7/19/2018
Transcript as of 7/30/20, 3:17 p.m.

00:02
[Music]
00:42
[Applause]
00:52
welcome welcome to my show ladies and
00:55
gentlemen sex in circumcision an
00:58
American love story that's a bizarre
01:00
title huh I thought so now my name is
01:04
Eric clapper most people call me copper
01:07
because it's more original but you can
01:08
call me whatever you'd like now I was
01:11
invited to speak here today by a faculty
01:13
member probably because I pitched him
01:15
the PG version I'll omit his name
01:17
because I'm not sure how my show will be
01:19
received but I wrote it but I wrote it
01:23
because it needs to be given now I've
01:27
given all the presentations or the other
01:29
sexual health conferences other world
01:31
stem-cell summits and even other Ivy
01:33
League universities so this show is by
01:35
no means out of my realm of expertise
01:37
but the difference with this show is I
01:39
am NOT speaking on behalf of any company
01:42
organization or university I'm
01:44
affiliated with this show is purely how
01:47
mr. clapper sees the world which is a
01:50
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 26 of 121



very dangerous thing now I designed this
01:54
specifically for you for a college
01:56
audience for the next generation of
01:58
adults and even more specifically the
02:01
next generation of leaders now I warn
02:04
you we are going to go way way down into
02:08
the rabbit hole unraveling everything
02:10
you thought was true there is no on
02:12
hearing this and you're all still here
02:16
so let's begin now throughout my show
02:20
we're gonna be talking a lot about
02:21
culture and how it affects our worldview
02:23
both positively and negatively now
02:26
examples abound to this take the US for
02:29
example just a hundred years ago
02:31
black people were still under Jim Crow
02:33
woman didn't have suffered and gay
02:35
people had no rights whatsoever the US
02:38
has always been a very dark place for
02:41
almost everyone except for white man
02:45
like me forget a hundred years old we
02:48
are going to go back thousands of years
02:50
where almost every culture was
02:52
considered backwards when viewed to a
02:54
21st century lens now it asked for you
02:57
to remember this disclaimer especially
02:59
as we approach some loaded topics later
03:01
about groups they like to conflate
03:03
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 27 of 121



almost all
03:04
with discrimination well before we get
03:07
into that though I'd like for you don't
03:09
understand my culture my worldview I'm
03:11
sure at least some of you can relate to
03:13
my upbringing I grew up like these
03:17
gentlemen in the front but um I'm sure
03:20
at least some of you can relate to my
03:22
upbringing I grew up as a Jewish guy in
03:25
a relatively affluent suburb of Boston I
03:27
never faced any real adversity in my
03:30
life with the exception of one
03:31
near-death experience see I was playing
03:34
rugby at West Point Military Academy
03:36
when I was when I was in high school
03:38
when I blew out my kidney I didn't know
03:41
so I kept playing what my ruptured
03:43
kidney was hemorrhaging blood into my
03:45
body cavity until I collapsed on the
03:47
field they call 9-1-1 and rushed me to
03:50
the hospital I was screaming writhing in
03:53
agony and pissing blood everywhere I
03:56
remember being a 16 year old boy and
04:00
looking into the nurses eyes and seeing
04:02
what sheer terror looked like for the
04:04
first time I could tell this was going
04:09
to be fatal so West Point scrambled a
04:13
Blackhawk helicopter and rushed me to a
04:15
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 28 of 121



major trauma center where I spent weeks
04:18
weeks in intensive care
04:21
as they transfused 1.5 gallons of blood
04:26
into my cardiovascular system to keep my
04:28
heart beating at least my high school is
04:32
nice enough to give me straight A's for
04:33
the year but other than that I never
04:36
suffered any harassment of
04:38
discrimination I always had food on the
04:40
table I was still am a cisgender white
04:44
male from privilege I'm actually in a
04:46
committed relationship with the love of
04:48
my life Brittany who quite honestly
04:50
without her undying support I probably
04:53
wouldn't even have the courage to be up
04:54
here she means everything to me yeah
04:58
yeah around an apostle Brittany
05:01
thank you she's my American love story
05:06
what I'm getting all cheesy so I went to
05:09
undergraduate at Colgate University
05:11
where I got my degree in physics and
05:13
economics and I was going to get my PhD
05:16
in computational physics but like
05:19
conviction wavered so I went into
05:21
management consulting because that's
05:23
what you do right now
05:26
after got a year that I quit and helped
05:28
get a regenerative medicine company off
05:29
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 29 of 121



the ground I'm hope this helped them
05:31
raise a few hundred thousand dollars
05:32
they're about to publish some original
05:34
research now and crowdfunding much
05:35
floated around in the near future
05:36
now I recently resigned from them but I
05:39
became a full-time administrator and
05:41
officer here at Harvard University and
05:43
because I'd like to continue to be an
05:45
administrator here I would like to
05:47
underscore the point that the story
05:48
you're all about to hear in no way shape
05:51
or form reflects the views of harbor
05:53
what if you like that one or any of its
05:57
affiliates except of course my own
06:02
thankfully our new president has
06:05
underscored his commitment to
06:06
challenging the status quo when he said
06:08
and I quote when he has said and I quote
06:12
we need to be vigilant to ensure that
06:14
our campuses remain open to new ideas
06:16
that they are places where our members
06:19
feel free to express themselves
06:20
I'm thankful our new president has the
06:23
integrity to protect my right to express
06:27
potentially controversial views but
06:31
anyways but anyways this talk isn't
06:34
about me or my desire to keep my job
06:36
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 30 of 121



after this but I think it's important
06:39
for you to understand where I'm coming
06:40
from as I approach these cultural issues
06:42
so you can understand my cultural frame
06:44
and relate it to yours as we're probably
06:47
pretty similar I mean most of us were
06:50
raised in America immersed in American
06:52
culture raised with American values
06:55
America's number one right okay yeah
07:00
it's not a ringing endorsement but
07:01
that's okay um but anyways back to the
07:07
topic at hand
07:08
sex and circumcision so I am a very
07:12
weird guy in many ways
07:14
but the sheer depth of knowledge I have
07:16
about this topic excludes me from ever
07:19
being a normal person I don't even like
07:22
teaching about it but I do but I do
07:26
because one it's very important for you
07:29
to understand to be familiar with how
07:31
your genitals work and two without
07:35
exception without exception audience
07:38
members minds blown and I usually only
07:41
get five to ten minutes with them I have
07:44
an entire evening with you guys we can
07:47
break everything now to kick off my show
07:51
I would like to start with a quote from
07:54
one of the most influential
07:55
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 31 of 121



intellectuals of our time Noam Chomsky
07:59
the smart way to keep people passive and
08:02
obedient is to strictly limit the
08:04
spectrum of acceptable opinion but allow
08:07
lively debate within that spectrum
08:09
thanks Noam so we can visualize this
08:12
with a simple diagram here is the
08:15
spectrum of acceptable opinion for our
08:17
culture inside the spectrum all of our
08:19
cultures acceptable opinions live now
08:23
this spectrum obviously expands and I
08:26
think most of us would agree evolves
08:28
over time so for example in this
08:31
spectrum we now find civil rights
08:33
women's suffrage in gay marriage and
08:35
that's only a few years old we've come a
08:38
very long way but I think we can all
08:41
agree we have much further to go that is
08:45
why I wrote the show to continue to
08:47
expand the spectrum now to facilitate
08:51
the expansion I have compiled a list of
08:55
facts
08:55
I have modestly named them Kloppers at
08:59
five censored facts now these facts are
09:03
demonstrably true there are facts you're
09:07
not supposed to know
09:08
I can't just reveal them to you they
09:11
fall well outside the spectrum but I can
09:14
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 32 of 121



show you how they're true I will walk
09:17
you through each of them and at the end
09:19
you get to hear what I really think as
09:22
we start drawing overarching conclusions
09:24
about our culture in others
09:26
that is the point of my show no I'm
09:30
always a little nervous before my shows
09:32
and this one was no exception but
09:35
actually feared composing this one I
09:37
feared it and the reason is if I would
09:41
have just removed these censor bars most
09:43
of you would be offended many would
09:46
leave in disgust and I would likely be
09:48
dismissed as an extremist
09:50
because how possibly could these be true
09:53
how possibly could these be true mind
09:56
you I remember questioning my own sanity
09:59
when I started to understand that these
10:01
were in fact true I thought no that's
10:04
impossible but but after studying and
10:10
excelling in all things math science
10:12
logic and reason for decades I know how
10:16
to identify truths when I see them
10:19
especially in regards to the topic of
10:21
circumcision I didn't come here to
10:24
debate this issue I came here to
10:26
dominate it yeah now where to begin so
10:36
many options let's just get on the same
10:38
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 33 of 121



page with basic terms anatomy so here we
10:41
have a picture of a circumcised and
10:43
uncircumcised emoji
10:44
I mean peanuts sorry and so what are the
10:48
differences between these two types of
10:49
penises right the foreskin the part of
10:53
the penis that extends other glance some
10:55
people call it an elephant trunk or an
10:56
anteater nose with a circumcised penis
10:58
German army helmet whatever you want to
11:00
call it
11:02
we have many euphemisms so I'd like to
11:06
ask this question to get a sense of
11:07
whether rooms coming from because we all
11:09
want to do what's best for our children
11:10
right so could I get a show of hands who
11:14
here if you were to have a son would
11:16
have him circumcised for health hygiene
11:18
or cultural religious reasons and do you
11:20
mind if I ask with the most compelling
11:22
business because it's normal okay anyone
11:25
else sure hands yes what was that the
11:30
way it looks it's aesthetics okay
11:33
I assume there are other reasons but
11:35
those are a good one
11:37
and similarly show of hands who anyone
11:41
here if they would have a daughter would
11:43
have her circumcised for health hygiene
11:45
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 34 of 121



or cultural religious reasons
11:46
show of hands nobody everyone's like
11:50
glaring at me no need to get all surety
11:54
I'm not drawing a false equivalency here
11:56
I'm just getting a sense of where the
11:58
rooms coming from see I'll tell you
12:01
where I'm coming from which led me to
12:02
the realization of censored fact number
12:05
one which opened the Pandora's box to
12:07
all five of these now my story begins
12:10
where I imagine many interesting stories
12:13
begin with my first encounter with an
12:16
uncircumcised penis into the rabbit hole
12:19
we go
12:22
now any rugby players in here Oh
12:26
even played Rutgers song okay yes
12:30
well I was a rugby player in college it
12:33
was a big part of my undergraduate
12:35
experience and part of that experience
12:37
was a legendary rugby tour to Scotland
12:40
a legendary tour fifty college-age rugby
12:44
players in Scotland you could imagine we
12:46
got into some trouble now I could tell
12:49
you the whole story
12:50
but I think a quote from my first
12:52
interview mind you my first professional
12:54
interview on circumcision ever sums it
12:57
up nicely now to preface this I'm a
13:00
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 35 of 121



staunch feminist I firmly believe women
13:03
deserve equal pay rights and respect as
13:05
their male counterparts is 2018 it's
13:07
absurd not to take that position
13:16
however however I don't think my 22 year
13:22
old self had the awareness to relate to
13:24
this assertive feminism of this HBO vice
13:27
reporter I don't think she appreciated
13:29
my grow mannerisms and she wasn't
13:32
looking to do me any favors after our
13:35
two-hour conversation about all things
13:37
circumcision that I thought was rather
13:39
quite intellectual she pulled this one
13:41
quote from me about the scotland trip we
13:44
get really drunk and naked into really
13:47
stupid things not gay things just weird
13:50
things and I remember thinking to myself
13:57
nailed it clapper first interview ever
14:00
and this is what they quoted me on now
14:05
the lesson here is be careful when you
14:08
speak to reporters but seriously I do
14:11
not contest we did get really drunk and
14:13
really naked and do really weird things
14:15
excuse a heteronormative lens and doing
14:18
those weird things I remember seeing my
14:20
first uncircumcised penis and taking
14:22
what is that thing
14:25
seriously what's going on over there
14:28
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 36 of 121



never seen a penis in that model before
14:32
no this piqued my curiosity and prompted
14:36
let's call it in
14:37
investigation on the interwebs on the
14:39
topic now how do you do research on the
14:43
internet you google your opinion in
14:46
reinforce it right
14:50
now now that's called an echo chamber
14:54
and as comforting as they may be I do
14:57
not do that now despite your incredulity
14:59
I'm an actual physicist weird right I
15:03
know how to do research and so when I
15:06
first googled circumcision in 2012 the
15:09
conversation has changed in six years I
15:11
know because I've been paying attention
15:13
but six years ago the general consensus
15:16
was between all new sources ABC NBC Time
15:19
New York Times Washington Post
15:20
Scientific American and so on was that
15:23
circumcision was cleaner healthier
15:25
prevented STDs and HIV and was endorsed
15:28
by the scientific Academy the American
15:30
Academy of Pediatrics now this sounded
15:33
great
15:33
it created a coherent narrative in my
15:36
mind if circumcision was good for you
15:38
then of course I in all my friends were
15:41
circumcised obviously however however I
15:48
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 37 of 121



some of the cross a website that
15:50
aggregated quotes about circumcision
15:51
throughout all time and something struck
15:54
me about the Jewish ones let me show you
15:57
see if you can strike a pattern
16:01
circumcision is a symbol of two things
16:03
necessary to our well-being the excision
16:07
of sexual pleasure in to check a man's
16:09
pride 30 ad the bodily pain is the real
16:16
purpose of circumcision one of the
16:19
reasons is you bring about a decrease in
16:21
sexual intercourse in a weakening of the
16:23
organ the fact that circumcision reduces
16:25
sexual pleasure is undeniable 1180 ad
16:30
okay well these are ancient history the
16:34
foreskin represents man's worst
16:35
animal-like urges impairment of sexual
16:40
sensation is a special virtue of
16:42
circumcision 1985 not too long before I
16:46
was born
16:47
now these quotes didn't quite sync with
16:50
the mainstream narrative was
16:52
circumcision good for me or did it
16:53
damage my sexuality now remember I was a
16:56
20 year old male at a time not many
16:59
things were more important to me than
17:00
the health of my peen
17:01
and that still applies today so so I had
17:07
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 38 of 121



to get to the bottom of this I couldn't
17:08
just let this incoherent rest so I did
17:11
what anybody should do if they're trying
17:13
to learn about a topic or any topic I
17:15
logged off the internet and I bought
17:18
books I bought books about the topic and
17:21
something crazy happened when I read
17:24
books about the topic I understood it I
17:27
understood it is there crazy how books
17:30
work that way it was even crazier than I
17:33
understood was how insanely important in
17:36
relevant the information contained
17:38
inside these books was to everybody how
17:42
incredibly simple it was to understand
17:45
and how nobody knew it nobody knew it so
17:49
I did something diabolical I did
17:52
something diabolical I learned
17:55
everything about circumcision I know
17:57
everything about it and I'm going to
17:59
tell you buckle up because it's gonna be
18:04
a bumpy fucking ride so the soy begins
18:11
12,000 years ago Sigmund Freud surmised
18:15
the circumcision started as a step down
18:17
from child sacrifice so instead of
18:19
sacrificing the child he would just
18:21
sacrifice an essential part of him his
18:23
genitals
18:24
now these genital blood sacrifices
18:26
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 39 of 121



eventually lessened until just parts of
18:28
his genital to a sacrifice his foreskin
18:31
now many people are grown easily believe
18:33
if you can believe it many people
18:35
erroneously believe something but many
18:37
people have grown II ously believe that
18:39
circumcision started in the Old
18:40
Testament the Jewish holy book actually
18:42
Judaism adopted circumcision from tribes
18:45
circumcising in the area but if we take
18:47
a look at the holy covenant in Genesis
18:49
we can see what it has to say every male
18:53
among you who is eight days old must be
18:56
circumcised with a born who were bought
18:59
with your money
18:59
they must be circumcised any
19:02
uncircumcised male will be cut off from
19:05
his people now a couple things to notice
19:09
here every baby must be circumcised and
19:11
slaves to because that was cool at the
19:14
time
19:14
and if you weren't and if you weren't
19:18
you were cut off from your people which
19:20
was tantamount to a death sentence in
19:22
ancient times now Leonard Glick was a
19:26
Jewish man with a medical degree in a
19:27
PhD in cultural anthropology with a
19:30
specialty in genital cutting assures me
19:32
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 40 of 121



that this is not even the original
19:34
covenant it was appended to the Bible in
19:37
500 BC for two reasons now the first
19:40
reason is the child is circumcised when
19:43
he has a baby so he is absolutely no
19:45
choice in the matter
19:46
this forever forces him to look Jewish
19:49
now this promotes tribal cohesiveness a
19:52
primary objective of all tribal leaders
19:55
as they have a vested interest to
19:57
maintain the social order of the tribe
19:58
as they enjoy their status at the top of
20:01
it
20:02
now the second weak reason is a little
20:05
more interesting
20:06
and placed the underlying psychology
20:08
behind genital cutting cultures but
20:10
let's use a modern-day example
20:12
fraternity hazing now when I was in
20:15
college I was in a fraternity I know
20:19
shocker
20:22
now of course my fraternity didn't haze
20:25
don't tell Brittany because I didn't use
20:27
a condom but I would have had sex with
20:29
that goat regardless I mean come on guys
20:33
she is a beautiful specimen can you
20:36
blame me now some people think that's a
20:40
water ball in my pocket it would be
20:42
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 41 of 121



wrong but anyways but anyways another
20:49
audience question some of you enjoyed
20:51
that more than others um who here thinks
20:54
that hazing is just a malicious exercise
20:57
of power a fair number see that's not
21:01
exactly correct see hazing is an
21:04
effective strategy if you want your
21:07
fraternity to survive see hazing plays
21:10
to an underlying psychological mechanism
21:12
that enables group survivor see what we
21:15
do as humans is we ascribe value to the
21:18
pain or suffering we endure as the price
21:20
we pay to join a group or tribe see if
21:23
you just let into the fraternity you
21:25
could easily think and leave however
21:30
however after paying a great price in
21:34
blood sweat tears and body parts you
21:40
know it must be valuable see Judaic
21:44
circumcision operates under that same
21:45
psychological principle see ancient
21:47
Judea was and still is to a certain
21:49
extent an intensely patriarchal society
21:52
male blood represented salvation female
21:55
blood represented filth men ran
21:57
everything and nothing was more
22:00
important to a man than his patriarchal
22:02
lineage and nothing represented his
22:04
picture of a lineage more than his son
22:06
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 42 of 121



or even more specifically his sons penis
22:10
so to be accepted into this fraternity
22:14
the Jewish Brotherhood fathers likely
22:18
younger than you and far less educated
22:20
since this was thousands of years ago
22:21
were literally hazed into cutting off
22:24
parts of their sons penis you think
22:27
College hazing is a problem circumcision
22:30
is the most extreme form of hazing on
22:32
the planet
22:33
and if you didn't do it you will cut off
22:36
from your people which was effectively a
22:38
death sentence yeah we're going there
22:42
now Leonard Glick does a great job of
22:44
summarizing circumcision in ancient
22:46
Judea in his book he says in summary the
22:50
father offers his son's foreskin as a
22:52
bloody sacrifice but what may have been
22:54
a substitute for child sacrifice he
23:00
acknowledges for what may have an ax so
23:02
he declares acknowledgement of paternity
23:03
readiness to submit the child to a
23:05
perilous procedure a vow of sexual
23:08
restraint of his own in his son in the
23:10
future
23:10
and um intention to raise him as a
23:13
conforming member of the male centric
23:15
collective and in summary offers his
23:17
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 43 of 121



submission to the elders will well do
23:21
you understand what this means
23:22
see contrary to the popular narrative
23:26
circumcision was designed to mark us
23:28
like cattle circumcision was designed to
23:31
emasculate us like slaves circumcision
23:35
was designed to damage us like would not
23:37
even human that is what circumcision was
23:40
designed to do and all this talk about
23:43
circumcision is not even the
23:45
circumcision you'd recognize today see
23:48
Judaism underwent an overhaul around 200
23:50
AD during a diasporic period it was
23:52
called the rabbinic Larry as rabbis we
23:54
did everything to accommodate the needs
23:56
of a more dispersed population
23:57
now when rabbis were redoing everything
24:00
they redid you guessed it the Covenant
24:03
of circumcision as well see around 200
24:07
AD Jews didn't want to be circumcised
24:09
back then either
24:10
so what they would do is they would take
24:13
their remnant foreskin and stretch it
24:14
over the head of their penis and over a
24:16
period of time they would look
24:17
uncircumcised like a Gentile now this
24:20
allowed Jews of ancient Greece to better
24:22
fit in with their Gentile peers as many
24:24
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 44 of 121



social events were done in the nude
24:26
whether they be public spas or athletic
24:28
events or whatnot now undoing the holy
24:31
Covenant was Anathem up to rabbinic
24:33
Authority so rabbis took revenge rabbis
24:37
took revenge and to take their revenge
24:42
they radicalized the circumcision ritual
24:44
from just cutting off the overhanging
24:46
tip of the force
24:47
to ablation of the entire tissue so the
24:51
new circumcision ritual the one that
24:53
stands to this day goes like this and
24:56
it's called the bris mala which means
24:59
the Covenant of cutting sounds like a
25:01
lovely thing to take your child to now
25:04
the first stage which used to be the
25:07
only stage is called the Mila
25:09
which means cutting and here the ritual
25:12
circumcise our name the moil will
25:14
amputate the part of the foreskin that
25:16
extends over the glans and we take a
25:18
look at this picture that first out of
25:19
line is the original Mila cut and if we
25:22
take a look at this picture here's a
25:23
memorial cutting into the flesh of a
25:25
newborns genitals now the second stage
25:29
which was enacted as an act of revenge
25:31
is called pariah
25:34
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 45 of 121



which means tearing and here the ritual
25:37
circumciser will sharpen his fingernails
25:39
and shred the infant's genital mucosa
25:42
if one shred of genital mucosa remained
25:45
it was deemed religiously invalid and if
25:49
we take a look at this picture here we
25:51
can see the modern-day pariah cut where
25:53
the American medical circumcision is
25:55
modeled after as we can see it's about
25:57
an amputation of a half to a third of
26:00
the external genitalia and here we could
26:03
see a Morial using his sharpened
26:04
fingernails to shred this infants
26:05
general mucosa now this baby doesn't
26:08
look like he's having a very good time
26:09
but I could be wrong now the third stage
26:14
the third stage and I'm not making this
26:17
up you can read it in the ancient
26:18
rabbinic text the Mishnah which is still
26:21
followed to this day is called MIT's
26:23
Itza which means sucking in here the
26:27
ritual circumciser after he shreds the
26:28
infant's genitals with his fingernails
26:30
we'll take the baby's red raw and
26:32
bleeding penis and put it in his mouth
26:34
and suck on it now this is a modern-day
26:37
picture of a moil performing mateesah on
26:39
this baby he looks like he's having a
26:41
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 46 of 121



great time I'm not so sure about the
26:44
infant but again I could be wrong I
26:47
could be wrong now if these seem like
26:52
extreme acts of sexual violence you that
26:55
is because they are and they have real
26:57
consequences here we have a baby who's
26:59
contracted
27:00
herpes after him oil has performance
27:02
seats on him now this baby is
27:04
effectively brain-dead for the rest of
27:05
his life because this memorial was
27:07
satisfying an ancient act of rabbinic
27:09
revenge this article is from 2017 guys
27:13
this is not ancient history it happens
27:16
today now to be fair to be fair MIT's
27:24
Issa was largely abandoned in the 1840s
27:26
because an influential German rabbi said
27:28
you know what guys after we spread out
27:31
infants genitals with our fingernails
27:32
maybe we shouldn't suck on the bleeding
27:34
penis afterwards good idea Moses suffer
27:37
good idea
27:40
now this objective brutality is widely
27:44
understood within the Jewish community
27:45
itself but most travel members lack the
27:49
testicular fortitude to stand up to our
27:50
tribe I actually got a text from a good
27:54
Jewish friend of mine not long ago he
27:55
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 47 of 121



was attending a bris mala in New York
27:57
City and this was our conversation the
28:01
whole thing is so so uncomfortable the
28:04
noise is the worst part lot of religious
28:07
stuff a lot of weird talk very cultish
28:10
very uncomfortable I mean the father
28:13
just looked at me and goes yeah it's
28:14
barbaric I mean obviously guys obviously
28:18
it's barbaric is called the Covenant of
28:21
cutting it was designed to be barbaric
28:25
now to wrap up this Judaic tangent
28:28
although we'll come back it's important
28:30
to understand that Jews were largely
28:32
discriminated and ostracized against
28:33
throughout all history not exclusively
28:36
but largely because of their covenant of
28:38
cutting largely because everyone in
28:41
their mother knew that these were
28:42
radical acts of sexual violence and the
28:45
thinking went although it's untrue it's
28:47
not completely unreasonable that if
28:50
these people were doing this to their
28:51
own children could you imagine what
28:52
they're doing to non-jewish children now
28:55
there is no evidence that suggests that
28:57
this largely minority group that was
28:59
often persecuted throughout history was
29:02
brazen enough to kidnap non-jewish
29:03
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 48 of 121



children but that didn't stop Gentiles
29:05
from believing that they did and that
29:07
inspired prevailing myth called the
29:10
blood libel which was a prevailing myth
29:12
among
29:12
tiles they're Christians would circum
29:14
that Jews would kidnap Christian
29:17
children and circumcised a murder bone
29:18
and now here we have a picture of one of
29:20
these derogatory images was called the
29:22
murder of Trent inspired many pogroms
29:24
now note the emphasis on the
29:27
circumcision and that is because
29:29
throughout almost all of judeo-christian
29:30
history Judaism was associated
29:33
exclusively with circumcision and that's
29:37
because compared to all of the other
29:38
religious rituals that one by far is
29:41
that one was by far the most extreme by
29:43
orders of magnitude now to wrap up
29:49
censored fact number one although he'll
29:52
come back it is irrefutable true that
29:56
rabbis designed and implemented
29:58
circumcision to damage Jewish children
30:00
sexuality now this is a fact it is an
30:04
irrefutable fact there are tombs of
30:07
evidence to support this yes it was done
30:10
to Marcus like cattle into emasculate us
30:12
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 49 of 121



like slaves and as an act of submission
30:14
to your father but to damage our
30:17
sexuality and the most fundamental of
30:19
ways for life was also a primary
30:20
objective now this justification is
30:23
defended to this day like walter knox
30:25
rabbis and remember throughout all
30:28
history all rabbis were what we would
30:30
consider orthodox today see what I mean
30:36
about censored facts can't just come out
30:39
and say them I need to explain it
30:41
Britany reminds me all the time now
30:45
moving on to censored fact number two
30:48
this one is a little less controversial
30:50
and it's becoming even more widely known
30:53
today even CollegeHumor did a video
30:56
about it and quite honestly they did a
30:58
phenomenal job I'm gonna play the first
31:01
few minutes
31:05
[Music]
31:15
hi there I see you're circumcised but
31:19
wait you're not Jewish or Muslim so it's
31:21
kind of strange don't you think
31:23
what no it's Norval what actually it's
31:25
not hi I'm Adam Conover and apart from
31:29
those two religions and a few African
31:31
tribes America is actually one of the
31:33
only cultures that practices
31:34
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 50 of 121



circumcision yet most of us don't even
31:36
know why we do it
31:37
would you like to not right now man oh
31:39
just get it over with
31:41
to learn more let's go back in time to
31:44
the day you were circumsized God know by
31:52
the time your tip got snip circumcision
31:54
had been a tradition for generations
31:56
would you like to circumcise Brian yeah
31:58
I guess
31:59
I mean his should look like mine right
32:00
okay but the source of that tradition is
32:04
real weird it should look like mine
32:06
right this should look like mine right
32:08
yep
32:09
better cut him I reckon it'll stop him
32:11
from masturbating what yep though
32:15
religious circumcision has been
32:16
practiced in the Middle East for
32:17
millennia no one did it in the West
32:19
until the sex phobic days of the late
32:21
19th century when puritanical doctors
32:23
promoted it as a way to stop your kids
32:25
from committing their favorites in
32:30
complexion the rotten teeth and the open
32:34
sores actually what I'm an advocate of
32:41
dick docking was and I'm not making this
32:43
up John Harvey Kellogg the inventor of
32:46
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 51 of 121



cornflakes my cure is twofold
32:48
a diet rich in flaked corn and cutting
32:52
off part of the penis
32:54
Victorian prudes like Kellogg just
32:57
straight-up hated sex and thought that
32:59
by pruning your peer they could make it
33:01
less pleasurable taming your base
33:02
lustful instincts and you don't even
33:06
want to know what they thought you
33:07
should do to women
33:10
yikes
33:11
thank God that one didn't catch on this
33:17
is stupid being circumcised doesn't stop
33:19
me from masturbating yeah I know that's
33:21
why it's so weird we still do it but
33:23
isn't it cleaner or something no maybe
33:27
in biblical times to help prevent
33:28
infection but nowadays you can just wash
33:30
your dingus circumcision has been found
33:32
to somewhat reduce the risk of HIV
33:33
transmission but so do condoms and they
33:36
don't require you to uh chop your dick
33:37
off okay but four skins are useless
33:41
actually Brian the foreskin plays an
33:43
important role in sex it's a natural
33:46
lubricant contains millions of nerve
33:47
endings and it protects the glans from
33:49
being desensitized Haysbert but if your
33:53
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 52 of 121



uncircumcised girls I think your dick
33:55
looks weird just in theory let's test it
33:58
does this dick look weird
34:00
yep all right just this stick look weird
34:04
yeah
34:13
cuz here we did a good job good round of
34:15
applause I guess they did a pretty good
34:19
job right no see if you watch the video
34:22
on YouTube you'll notice they include
34:23
this actual disclaimer if you're not
34:26
Jewish and you're circumcised you need
34:28
to watch this video
34:29
I don't know I'm Jewish seem pretty
34:31
relevant to me
34:32
see the reason CollegeHumor included
34:35
that disclaimer is because they are
34:37
scared of offending religious groups
34:38
well I am NOT now to clarify my
34:42
objective isn't to offend religious
34:44
groups my objective is to tell you the
34:46
truth and if the truth offends certain
34:48
groups so be it I refuse to be censored
34:52
and this information is too important to
34:54
be censored so I guess the billion
34:58
dollar question is how did we go from a
35:01
Jewish blood sacrifice to a Gentile
35:03
medical procedure seems like a stretch
35:06
right so as college rumors actually spot
35:10
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 53 of 121



on see 19th century doctors actually
35:13
believed that sexual pleasure especially
35:15
masturbation was not only evil but the
35:18
root of all physical and mental illness
35:20
and it was always well known that the
35:22
foreskin was highly erogenous and
35:24
facilitated masturbation so the only
35:26
reasonable course of action was to
35:28
forcibly circumcise children and if we
35:31
take a look at the medical literature in
35:33
the nineteenth century here we can see a
35:35
treatise on venereal diseases of the
35:36
sexual system now if we take a look the
35:39
if we take a look the author didn't even
35:42
clued illustrations of genitals in his
35:44
textbook because he don't want people
35:46
masturbating to the pages it looks like
35:49
it may not have worked
35:51
No
35:54
[Applause]
35:57
now again CollegeHumor spot on one of
36:01
the primary advocates of dick docking
36:04
was dr. John Harvey Kellogg the inventor
36:07
of cornflakes surreal isn't it now
36:11
dr. John Harvey Kellogg wrote a widely
36:14
read book in the 19th century titled
36:16
treatment for self abuse also known as
36:19
masturbation and its effects and in this
36:22
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 54 of 121



book he advocated using carbolic acid to
36:25
burn the clitoris training kids to
36:27
chastity cages and tying them up so they
36:30
couldn't touch their genitals he also
36:33
advocated circumcision in small boys and
36:35
that it should be performed without
36:37
anesthesia so the child forever
36:39
associate sexual pleasure with pain do
36:42
you understand how sordid that is do you
36:44
understand how sordid that is to make
36:48
things even more surreal Sylvester
36:50
Graham the inventor of graham crackers
36:53
also advocated circumcision to prevent
36:55
masturbation claiming a masturbator
36:58
becomes a confirmed integrated idiot
37:00
with labored and shrivel countenance and
37:03
emaciated dwarfish body covered in
37:05
running blisters and sores and if we
37:08
take a look at the medical literature in
37:10
the 19th century we can see what they
37:12
thought a natural masturbator look like
37:14
as you can see it looks nothing like me
37:20
now
37:22
I like that joke too now if we were to
37:27
take a representative sampling of
37:29
circumcision advocates throughout the
37:30
20th century almost all of Eamonn Lee
37:33
anti masturbation for example Abraham
37:37
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 55 of 121



will burst who didn't even have the
37:38
courtesy to invent a shitty snack
37:40
claiming circumcision is an absolute
37:45
necessity for the continuing welfare of
37:47
the human race sound like religious
37:49
fanaticism to you he also advocated the
37:53
forced sterilization of any adult caught
37:55
masturbating or Alan GU Baker the
37:59
president of Planned Parenthood in the
38:01
vice president of the American eugenics
38:03
Society because those were hand in hands
38:05
in the 1940s claiming routine
38:08
circumcision does not necessitate
38:09
handling of the penis
38:11
therefore masturbation is considered
38:13
less likely Parents magazine widely read
38:17
stuff well even in the medical
38:20
literature Campbell's urology a gold
38:23
standard geological textbook claiming
38:25
parents are ready to adopt measures
38:27
which may avert masturbation
38:29
circumcision is usually advised on these
38:32
Browns 1970 do you know what it means if
38:36
this type of medical rhetoric was in the
38:38
medical literature in the 1970s it means
38:41
that if you were circumcised in the 90s
38:43
like I was it's very possible that all
38:45
you're all are just learned that we
38:47
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 56 of 121



should be circumcised to keep us from
38:48
masturbating
38:49
now these Puritan attitudes are not
38:51
ancient history they affect us every
38:54
single day of our lives
38:56
now they circumcised for many reasons
38:59
and it changes every era and we're going
39:02
to get into that but it is irrefutable
39:04
II true that American circumcisions
39:08
Americans are American physicians adopt
39:11
a circumcision to damage our children's
39:13
sexuality again this is a fact it is an
39:17
irrefutable fact it is unmasked in the
39:20
medical literature the sexual revolution
39:23
did not happen until the 1960s
39:25
up until then throughout almost all of
39:28
judeo-christian history sexuality was
39:30
deemed immoral and must be forcibly
39:32
tamed
39:35
having fun yeah I told you these facts
39:39
for not kind now moving on to censored
39:44
fact number three we've been talking a
39:47
lot about the foreskin but what is it I
39:50
mean yes it's a part of penis that
39:52
extends over the glands but really what
39:54
is it
39:55
that's a great question it's a totally
39:58
foreign body to most American man and
40:00
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 57 of 121



many American women too
40:01
so let's take a closer look now I found
40:07
this analogy helpful over the years I
40:09
have terrible vision I have terrible
40:13
vision now without my glasses in for my
40:15
contacts on I can I can still orient
40:18
myself on the stage and mix up my
40:21
prepositions but I just don't work
40:24
myself on the stage and see the general
40:25
shapes of you but at the end of the day
40:28
I have terrible vision however however
40:32
once I put my glasses on or my contacts
40:35
in I can see the entire room in vivid
40:37
detail down to the facial expressions of
40:40
those of you in the back with my
40:42
corrected entire vision sounds obvious
40:46
right well there wasn't for me see
40:49
growing up I was decent at sports I
40:51
start on every state champ rugby team I
40:53
played on my nickname and Pop Warner
40:56
football was the waterboy presumably
40:59
because of my middle linebacker skills
41:02
and not for my perceived autism but but
41:07
there was one notable exception Little
41:11
League baseball see to the despair of my
41:14
little e team I managed to bat a zero
41:16
for two consecutive years a seal and
41:20
they do so pretty slow back then I had
41:23
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 58 of 121



no idea why or so bad what I eventually
41:26
discovered was the reason I was so bad
41:30
was I couldn't see the ball and I didn't
41:33
know I couldn't see the ball because no
41:34
one had told me that I needed corrective
41:36
lenses so I just unwittingly assumed
41:38
that everyone saw the same way I did it
41:41
was out of my realm of consciousness
41:43
that that I could see was such range
41:45
depth and clarity
41:47
now the point of story is once I
41:51
realized I had a sensory deficit I
41:53
corrected that deficit and my quality of
41:55
life improved it drastically along with
41:58
my batting average now how does this
42:01
relate to circumcision
42:03
well I'm sure most of us have had pretty
42:06
mundane conversations about eyesight and
42:08
corrective lenses but how many of us can
42:11
raise your hands if you'd like have had
42:13
in-depth conversations about how much
42:15
pleasure and where we feel it in our
42:17
penises probably none of us that's my
42:20
guess you can put your hand down
42:22
Brittany but um however however and the
42:29
Journal of British virology they did
42:30
just that they study the sensitivity
42:33
differences between the circumcised and
42:34
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 59 of 121



the uncircumcised penis now if we take a
42:37
look at their findings with red and
42:39
purple being the most sensitive what we
42:40
can see is the most sensitive part of a
42:43
circumcised penis the red is along the
42:45
circumcision scar line the red and
42:46
purple where is the least sensitive part
42:48
fun fact is the glance the yellowing
42:51
green now if we contrast that with the
42:54
uncircumcised or more appropriately
42:55
named intact penis what we can see is
42:58
the most erogenous part of the intact
43:01
penis is the entirety of the foreskin
43:03
which is entirely consistent with the
43:05
historical knowledge that the foreskin
43:08
was the most erogenous part of the penis
43:09
which is exactly why they cut it off now
43:13
if you contrast that again with the
43:14
circumcised penis the most of Rogers
43:17
part of the circumcised penis is the
43:18
scar of where the foreskin was amputated
43:22
now when I've spoken with friends who've
43:24
been circumcised in adulthood they've
43:26
said sex without a foreskin is the
43:28
difference between night and day the
43:30
difference between black and white and
43:31
color which makes sense because most of
43:35
your nerve endings were in your foreskin
43:36
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 60 of 121



so if you were sir
43:39
which makes and so if you were
43:41
circumcised at birth we were like me
43:43
before I got glasses
43:44
you may unwittingly assume that's what
43:46
everyone else sees or feels but you have
43:49
no idea what your penis is capable of
43:51
because you've never had the sensory
43:52
tissue necessary to feel the sensations
43:54
you're supposed to now this sensory
43:58
deficit has always been known
44:00
and trades by circumcision advocates
44:02
despite fierce opposition from both
44:05
inside and outside of religious
44:07
ideologies for example European dr. CJ
44:11
failure advances the astute argument in
44:13
the medical literature the sensory
44:15
pleasure induced by the foreskin is lost
44:18
by circumcision the fundamental
44:20
biological act becomes for the
44:23
circumcised male the satisfaction of an
44:25
urge and not too refined if sensory
44:27
experience goes meant to be now this is
44:30
a profound loss this is a profound loss
44:34
is a loss of your humanity is what it is
44:38
now the foreskin is responsible for more
44:43
than just the majority of sexual
44:44
pleasure
44:45
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 61 of 121



a man will experience throughout his
44:46
lifetime there are actually essential
44:49
functions of human sexuality intrinsic
44:51
to the foreskin which is why it has
44:54
evolved to be part of our reproductive
44:56
organ now these sensitivity diagrams are
44:59
great but what is the foreskin like
45:02
really what is it now this is a great
45:05
question I had no idea for two decades
45:08
and medical professionals are by no
45:10
stretch of the imagination exempt from
45:12
this blaring gap in medical knowledge I
45:14
I have had to educate prestigious
45:18
surgeons on basic penile anatomy and
45:21
function and the reason for this is most
45:25
people physicians included grew up in
45:27
the age of mass circumcision in the u.s.
45:30
meaning with rates as high as 90%
45:32
meaning they never had a foreskin never
45:36
never saw a foreskin growing up and
45:38
studied from medical textbooks that
45:40
omitted the foreskin just lowered the
45:42
penis no this is truly mind-blowing I
45:45
need you to grasp this reality it is a
45:49
reality that would make Orwell himself
45:51
shudder a human body part a human body
45:55
part of great sexual value has been
45:58
censored out of the public's
45:59
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 62 of 121



consciousness now this is a direct
46:02
result of growing up in a genital
46:03
cutting culture such as the United
46:05
States now reality can often be quite
46:10
discomforting and this is a prime
46:12
example
46:13
so let me clear up the misconceptions
46:14
the average male foreskin on the adult
46:17
male is 12 to 15 square inches the
46:19
average adult foreskin now it may not
46:23
surprise you at this point but I
46:25
actually happen to have one here with me
46:26
oh no I'm just kidding I just kidding
46:34
I'm not getting paid enough
46:37
I keep my foreskin where all normal
46:40
people keep them in my pocket ladies and
46:45
gentlemen this is the size of the
46:50
average male foreskin mine would be much
46:56
bigger
47:01
now this foreskin sculpture was created
47:03
only a few years ago by the brilliant
47:06
artist Vincenzo a yellow who is actually
47:08
joining us here today
47:09
it's called hufo human foreskin a
47:11
hyper-realistic heart sculpture now if
47:13
we take a look at how it actually works
47:15
on an anatomical level what we can see
47:18
is the foreskin is composed of four
47:20
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 63 of 121



major parts so we have the outer
47:22
foreskin which is just a continuation of
47:24
the shaft skin which keeps the glans
47:26
sensitive throughout life we have the
47:28
inner foreskin similar to the inner
47:30
mucosal tissue of your mouth or the
47:32
female genitalia we have the frenulum
47:34
which is a highly erogenous tethering
47:37
structure which anchors a moving body
47:39
part the foreskin to a non moving body
47:41
part the shaft and then we have the
47:44
ridged band also known as the lips of
47:46
the foreskin because like the lips of
47:48
the face the lips of the foreskin
47:50
provide transition from skin to enna
47:52
mucosa and like the lips of the face the
47:55
lips of the foreskin are densely
47:57
innervated with approximately ten to
47:59
twenty thousand fine touch nerve endings
48:01
also making this known as the male
48:03
g-spot ever wonder why ribbed condoms
48:08
exist they are trying to recreate what
48:11
every man comes with standard-issue
48:14
the intact penis is far superior
48:17
stimulating the female than the
48:18
circumcised one now damaging female
48:22
sexuality was also a motivation of the
48:24
architects of circumcision as rabbi
48:27
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 64 of 121



isaac van Judea explains she too will
48:30
quote the man who was uncircumcised in
48:32
the flesh and lie against his dress with
48:35
great passion for he thrusts inside her
48:37
a long time because of his foreskin
48:39
which acts as a barrier against in -
48:42
against ejaculation in intercourse
48:44
thus she feels pleasure and reaches an
48:46
orgasm first but when a circumcised man
48:50
desires the beauty of a woman he will
48:52
find himself performing his task quickly
48:54
emitting his seed as soon as he inserts
48:56
his crown as soon as he begins
48:58
intercourse he immediately comes to a
49:00
climax
49:01
she has no pleasure from him when she
49:04
lies down well now remember this was an
49:09
argument in favor of circumcision
49:12
because rabbis didn't only want to
49:14
damage their men's sexuality but they
49:16
wanted to make sure that their worn one
49:18
sexually fulfilled either now rabbi your
49:22
days claim is actually supported by
49:23
recent studies in the medical literature
49:25
for example what we can see is armed
49:28
with their circumcised partners women
49:31
were more likely not to have a vaginal
49:32
orgasm and if we take a look at the
49:35
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 65 of 121



actual numbers percent likelihood of
49:37
vaginal orgasm what we can see is
49:40
circumcised men brought their female
49:42
partners to orgasm about 35% of the time
49:44
and intact men 60% now those numbers in
49:48
parentheses or standard deviations and
49:50
they're quite large because every man
49:53
uses his penis differently but if we
49:56
extrapolate the results of this
49:57
methodologically sound study what we can
50:00
conclude is male circumcision have
50:02
dropped American woman of about half of
50:05
all of their vaginal orgasms now this is
50:08
a staggering loss for American woman I
50:10
am sorry that male circumcision has
50:12
profoundly harmed you in this way as
50:14
well now there's an entire body of
50:18
scientific literature that shows that
50:20
amputating large functional part
50:22
of your sex organ results in a variety
50:24
of sexual difficulties obviously this is
50:28
fucking obvious this is another example
50:31
circumcision was associated with
50:33
frequent orgasm difficulties in men and
50:35
in range a frequent sexual difficulties
50:37
in women now remember despite our fancy
50:42
clothes and venues we are all still
50:46
animals and if you damage an animal's
50:49
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 66 of 121



reproductive in bonding organ you will
50:51
damage how it reproduces in bonds we've
50:55
even done bad Studies on this removal if
50:58
the penile sheath virtually eliminates
51:00
p-nut reflexes and decreases copulatory
51:02
effectiveness I don't know who did that
51:05
study but
51:08
but removing functional sex organs
51:11
necessarily leaves you with sexual
51:13
dysfunction now here's a personal
51:17
question
51:18
have any of you ever come too soon in
51:21
intercourse Johanns nobody damn I'm the
51:26
only one well I have I haven't like the
51:31
last 12 hours
51:34
Brittany complains about it all the time
51:40
what's so funny what's so funny it's not
51:44
like she's perfect either
51:45
she doesn't even clean up afterwards
51:48
it's like living with a petri dish what
51:52
what it's not like I'm the only one
51:55
anyone any of you have circumcised
51:57
partners who've ever come too soon in
51:59
intercourse she has maybe maybe it's
52:07
because we've had a big part of our
52:08
penis that regulates the ejaculatory
52:10
response stolen from us this is wild
52:14
theory I have mission accomplished grab
52:17
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 67 of 121



I know it's a great picture of Brittany
52:23
I isn't it no no I uh I realized how
52:28
this is not immediately obvious how this
52:30
butterfly shape is a foreskin so if we
52:32
take a look at this composite what we
52:35
can see is that the foreskin is a
52:37
bilayer tissue that wraps around the
52:39
head of a circumcised penis until we
52:41
have what we would recognize as an
52:42
uncircumcised or intact penis now these
52:47
are just a snapshot of the functions of
52:48
the foreskin I have actually compiled a
52:51
comprehensive list if you can believe
52:53
and I have broken them down into sexual
52:57
protective and other functions now look
53:01
how massive the average male foreskin is
53:04
look how massive it is could you imagine
53:08
could you imagine how big mine would be
53:14
but seriously but seriously do you
53:16
imagine saying that this massive part of
53:18
a penis with 20 compelling sexual
53:20
functions is unimportant it is massively
53:23
important it is massively important and
53:25
everybody knew it was important that is
53:27
why they removed it so if you were
53:31
circumcised at birth you were condemned
53:33
to a life of a devastating sensory
53:36
deficit as you lose most of your nerve
53:38
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 68 of 121



endings including your male g-spot but
53:40
it gets worse
53:41
see once this tissue is removed your
53:45
penis undergoes a process called
53:46
keratinization
53:47
with a protein keratin the same protein
53:50
that makes up your hair and nails and
53:52
rhinoceros horns covers the remaining
53:54
minority of sensory tissue on the penis
53:57
so if we take a look at an intact penis
53:59
what we can see is the glands of soft
54:01
sensitive kept that way by the
54:03
protective foreskin retracted in this
54:05
picture or if we contrast that with a
54:08
circumcised penis not only is it missing
54:10
most of its sensory tissue because the
54:12
foreskin is removed but the remaining
54:14
minority is covered in this protein
54:16
callus which even further desensitize a
54:18
sex circumcision removes almost the
54:23
entirety of sexual experience for men it
54:27
is a profoundly evil thing to do to a
54:30
human being
54:33
[Applause]
54:39
just as you could never fully appreciate
54:41
a kiss if you have your lips amputated
54:43
so too can you never fully appreciate
54:45
the essential human experience of making
54:46
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 69 of 121



love if you have your foreskin amputated
54:49
now this is a profound loss is a loss of
54:52
your humanity
54:53
it changes your worldview and that is
54:56
where I'm so passionate about this issue
54:57
because there's a radical violation of
54:59
an individual's fundamental human rights
55:01
now there are also a slew of other
55:05
sexual dysfunctions that result from
55:06
removing a massively functional part of
55:09
your penis one of the more compelling
55:11
ones is the loss of all the penises
55:13
natural mobility and lubrication which
55:16
has resulted in ubiquitous sexual
55:18
disability which we have internalized as
55:20
a genital cutting culture and accept it
55:21
as normal and you may be thinking to
55:24
yourself wow Clopper do you have
55:26
examples you bet you are just a double
55:30
family guy lotion check BuzzFeed I put
55:35
hand lotion in a baggie and masturbate
55:36
myself with it well this next one who
55:38
are included before is pulling wine
55:40
Stein's louis c.k it's easier to
55:43
masturbate if I use this lubricant see
55:45
the reason that many circumcised men
55:47
rely on personal lubricant to masturbate
55:49
is an imposed sexual disability
55:51
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 70 of 121



necessary for us because we're no longer
55:54
able to take our foreskins in our hands
55:56
and jerk ourselves off properly with it
55:59
you know you know most European men have
56:03
no idea that you need lotion to
56:05
masturbate considering we evolved in the
56:08
wild the very notion that you need to go
56:10
to CVS and buy a synthetic lubricant to
56:12
masturbate is ludicrous it is lunacy yet
56:18
we have internalized his sexual
56:19
disability in our culture now there have
56:23
been multi hundred million dollar
56:24
industries that have risen to address
56:26
just this one sexual disability in our
56:28
culture namely the personal lubricant
56:32
market now it says it's for vaginal and
56:34
anal intercourse but I'll defer to the
56:37
man whose entire career was built and
56:39
ruined by masturbation when he says and
56:42
I quote it's technically made for sex
56:45
but I have personally never used it that
56:47
way I use it to masturbate with
56:50
yeah Louie most of us do release I don't
56:55
force others to watch me I get paid for
56:58
that shit now pain pain during
57:06
intercourse is also a big problem for
57:08
women in this country and if you take a
57:10
look at the articles it's all oh what's
57:12
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 71 of 121



wrong with a woman what's wrong with me
57:13
no there was nothing wrong with women in
57:16
this country see women are engaging in
57:18
intercourse with men who do not have the
57:20
penises they are supposed to have see
57:22
women are meant to be stimulated by the
57:24
non-abrasive pressure of the male's
57:26
erectile bodies sliding in and out of
57:28
the foreskin think of a motion of
57:30
putting your fingers on your cheeks and
57:32
going like this they are not meant to be
57:36
stimulated by the friction of an
57:38
immobile on lubricated circumcised penis
57:40
which has never and will never exist in
57:43
nature
57:43
think of a shaking motion like this very
57:46
different from this good try yourself if
57:48
you now removing this tissue permanently
57:54
and drastically alters the mechanics of
57:55
intercourse which can manifest itself in
57:58
sexual pain and/or dysfunction for both
58:00
partners the effects of which are
58:01
increasingly pronounced as these
58:03
circumcised male ages know I can't
58:09
believe I have to say this this is
58:10
absurd but to remove a massive amount of
58:14
form from the penis and expect not to
58:15
affect its function is insane
58:17
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 72 of 121



it is naive and exhibits fundamental
58:21
misunderstandings of both biology 101
58:25
and the history of circumcision 99% of
58:30
which was an outspoken attempt to
58:32
control in repressed male sexuality only
58:36
in the u.s. only in the u.s. is it done
58:40
for medical reasons in only in the US
58:44
are there multiple multi-billion dollar
58:47
industries that rely on the continuation
58:49
of circumcision to continue to rake in
58:51
their profits off of the backs of our
58:53
children sexual futures which will bring
58:56
me to censored fact number four also
58:58
known as the medical mouths behind the
59:02
industry but to wrap up censored fact
59:05
number three removing this body part is
59:08
damaging it is obviously damaging
59:11
circumcision was designed to damage you
59:13
and that is exactly what it does
59:17
circumcision significantly damages you
59:20
for life the foreskin is important yes
59:24
these three facts are true there is no
59:26
ambiguity whatsoever
59:30
now heavy shit but you may be asking
59:34
yourself if these three facts are true
59:36
which they are how does they supposedly
59:39
scientific Authority like the American
59:41
Academy of Pediatrics recommends
59:43
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 73 of 121



circumcision well I can't just tell you
59:45
it's too radical but I can show you I
59:49
can show you how they did it and that is
59:51
exactly what I'm going to do now
59:54
remember when I said all these
59:55
mainstream sources recommend
59:57
circumcision well what they're actually
59:59
doing is they're deferring to the
60:01
American Academy of Pediatrics now what
60:04
the American Academy of Pediatrics did
60:06
is they wrote a circumcision
60:07
recommendation in 2012 it was a one-page
60:10
policy statement supported by a 22 page
60:13
epidemiological technical report which
60:16
by chance I happen to have here with me
60:19
now this may seem daunting to most of
60:22
the public the American public which is
60:25
largely scientifically illiterate well I
60:28
am NOT just scientifically literate
60:30
I am scientifically dominant and modest
60:34
I started working under senior faculty
60:36
here at Harvard when I was 18 years old
60:39
on a graduate level textbook on the
60:41
thermodynamics of energy consumption and
60:43
climate change I've got my college
60:45
thesis on quantum tunneling I'm not
60:48
kidding here it is
60:50
this report this report right here is
60:54
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 74 of 121



child's play to me and I will tell you
60:56
exactly what it has to say now the
61:00
summary is the health benefits of
61:02
circumcision outweigh the risks and what
61:05
are those benefits they include
61:07
prevention of urinary tract infections
61:09
penile cancer and transmission of some
61:11
sexually transmitted infections
61:13
including HIV now I'm a pretty hardcore
61:17
nerd and I'd like to write things in
61:19
equations it's very easy to write this
61:21
recommendation an equation so we can say
61:24
the benefits outweigh the risks now
61:26
notice implicit in their frame there can
61:29
be no negatives to circumcision because
61:31
we know the foreskin isn't important
61:33
right now
61:35
let's quickly dissect this we can write
61:37
the benefits as UTIs penile cancer and
61:40
STI as in HIV so urinary tract
61:44
infections just to be clear women are 10
61:47
to 50 times more likely to get a UTI and
61:50
we never suggest amputating parts of
61:52
their bodies and if we were to take the
61:54
AAA pees numbers at face value which we
61:57
shouldn't it takes 100 circumcision to
62:00
prevent one UTI at 20 compelling sexual
62:04
functions per for skin you need to
62:06
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 75 of 121



remove 2,000 sexual functions for men to
62:09
prevent one-nothing infection that's
62:11
easily treated by antibiotic that's
62:13
insane they're just grasping at straws
62:15
is inconsequential is what it is penile
62:20
cancer sounds scary right it was one of
62:23
these various types of cancer on the
62:25
planet
62:26
and according to the AAP it takes
62:29
anywhere between 922 and 320 mm
62:34
circumcisions to prevent one case of
62:35
penile cancer do you know what that
62:38
discrepancy means between one thousand
62:41
and three hundred and twenty-two
62:43
thousand means leave no idea
62:47
there's no idea how many circumcisions
62:49
it takes to prevent one case of penile
62:51
cancer this is because it is so absurdly
62:53
rare the data doesn't exist besides
62:57
besides it only exclusively affects
63:01
elderly man
63:01
which makes this completely irrelevant
63:03
completely irrelevant to neonatal
63:06
circumcision the case that it prevents
63:09
is STI s--
63:11
okay well just to be clear almost all of
63:14
the literature is a confusion between
63:16
causation and correlation because
63:18
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 76 of 121



genital cutting cultures do not simply
63:20
map onto non genital cutting cultures
63:22
but even if they did even if they did
63:26
the you have u.s. has both the highest
63:29
rate of sexually active circumcised
63:31
males and the highest rate of STDs and
63:34
HIV in the developed world now the
63:37
nuance here is this doesn't necessarily
63:39
mean that circumcision doesn't prevent
63:42
the spread of STDs but it certainly
63:43
suggests it promotes the spread of STDs
63:45
and there were sound immunological
63:47
reasons for this namely by drastically
63:50
altering the mechanics of intercourse
63:51
which causes pain and bleeding which
63:53
opens pores for pathogens to exchange
63:55
between partners but it does
63:59
unequivocally prove that circumcision is
64:02
not a primary STD to turn to claim
64:05
otherwise is a claim of lunacy it really
64:09
is now the claim that it prevents HIV
64:15
well HIV scary so let's take a closer
64:18
look now throughout all history
64:21
circumcision advocates have claimed that
64:23
circumcision prevents the scariest
64:25
disease of the error whether it be
64:27
masturbation syphilis and gonorrhea
64:29
cancer now HIV surprise now who here who
64:37
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 77 of 121



here has put heard the popular claim in
64:39
the media that circumcision prevents
64:41
your chance of contracting HIV by 60
64:43
percent Wow okay most of you it seems
64:47
well we're gonna take a closer look at
64:49
the numbers is what we're gonna do
64:50
because I'm scientists so if we take a
64:53
look at the three randomized control
64:55
trials that the media often cites what
64:57
they actually found if you aggregate the
64:59
results is 2.5 percent of intact man got
65:03
HIV in 1.2 percent of circumcised men
65:06
that is a 1.3 percent difference much
65:10
smaller than 60 person
65:11
wouldn't you say so how did they get to
65:15
60% well what it was it was a relative
65:18
risk reduction in that 1.2 percent is a
65:21
bout 60 percent less than 2.5% now if
65:27
you take a look at the studies which I
65:29
did
65:30
which I'm eminently qualified to assess
65:32
you see this list of blaring
65:34
methodological errors which are
65:36
cumulative any one of them could easily
65:39
account for the 1.3 percent difference
65:41
if we take a look at just one they
65:43
taught the circumcised group how to use
65:45
condoms seems like a pretty relevant
65:48
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 78 of 121



difference to me now to use two very
65:56
small very poorly measured numbers and
65:59
report their relative risk reduction as
66:01
a factual rate of reduction is not just
66:03
disingenuous it is dishonest the claim
66:06
that circumcision prevents HIV is no
66:08
truer than the claim that it prevents
66:10
masturbation it is a lie and this is no
66:14
bromius claim now if we sum up the left
66:19
sides of the equation we have
66:20
inconsequential irrelevant an erroneous
66:22
benefits outweigh the risks of the
66:24
procedure and what are the risks of
66:26
procedure well according to the AAP they
66:29
tell us not once but twice that the true
66:33
incidence of complications after newborn
66:35
circumcision is they have no idea and
66:39
then just do hammer the point they say
66:43
and I quote it is difficult if not
66:46
impossible to assess the impact of
66:47
complications because the data doesn't
66:50
exist the data doesn't exist did you
66:53
know did you know
66:56
there is no legal requirement for
66:58
circumstances to report complications in
66:59
this country which brings us to the new
67:03
equation after doing the math we have
67:06
these vaguely defined highly dubious
67:08
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 79 of 121



benefits outweigh the unknown risks of a
67:11
prophylactic amputation of a body part
67:13
and you know how many times in this
67:15
scientific document they mention the
67:17
functions of the body part zero zero not
67:23
once do they mention the function of the
67:25
foreskin implicit in their frame it is
67:27
completely useless they just print into
67:30
our just Barbie how important the
67:31
foreskin is your foreskin is massively
67:34
important and everybody knew is why they
67:36
removed it oh I'm gonna get worked up
67:39
again soon but you can tell me
67:42
calm down Papa what do you know how they
67:46
have the audacity to make such an
67:48
omission do you well they say in I quote
67:53
the literature review does not support
67:56
the belief that male circumcision
67:57
adversely affects sexual function or
67:59
sensitivity or sexual satisfaction
68:02
regardless of how those factors are
68:04
defined regardless Judis how broad
68:07
statement that is who knows who fucking
68:11
knew that amputating a large part of
68:12
your sex organ affected sexual function
68:15
oh that's right literally everybody
68:18
throughout all of history that's why
68:20
they did it that's why they did it did
68:23
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 80 of 121



they forget central facts 1 & 2
68:25
they pulled rabbis and physicians
68:27
circumcise children to damage their
68:29
sexuality the most fundamental of ways
68:31
for life now is very telling if we take
68:34
a look at their literature review it
68:37
reviewed 1028 articles that is a big
68:40
number just to make it look like they
68:42
did a lot of work do you know how many
68:44
focus on sexual satisfaction just one
68:48
just one
68:49
remember this study and they ignored its
68:52
conclusion that the foreskin is most
68:54
rogers part of the penis and do you know
68:59
what they had to say about all the
69:01
overwhelming irrefutable evidence that
69:03
demonstrates just how important foreskin
69:05
is they say and I quote they failed to
69:09
provide evidence that the circumcised
69:11
penis has decreased sensitivity compared
69:13
with the uncircumcised penis and you
69:16
know what they base that statement on
69:20
nothing nothing
69:23
they just say all the overwhelming
69:25
evidence to the contrary we're not going
69:27
to include it now you might be thinking
69:30
to yourself wow klopper everything you
69:34
say is logically sound inconsistent
69:36
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 81 of 121



and I think I agree that's good that
69:39
means you're thinking now you're doing
69:41
something they don't want you to do no
69:45
just so you don't think I'm some fringe
69:48
activist up here what I am Telling You
69:50
is the prevailing worldview if we take a
69:52
look at what the rest of the world has
69:54
to say I mean only in the US and Israel
69:57
through they think it is a good idea to
69:59
cut into the flesh of newborn children
70:02
see the Royal Dutch Medical Association
70:04
says circumcision is a violation of the
70:06
child's right and can't and does cause
70:08
complications or the German pediatric
70:11
Association there is no medical reason
70:13
to circumcise a boy before he can give
70:15
consent in virtually all other pediatric
70:18
societies worldwide will be a ep's views
70:21
as nonsense or Australia and New Zealand
70:26
claiming the AAP technical report on
70:29
circumcision is epidemiologically
70:31
incompetent in an embarrassment to the
70:33
AAP yeah hooray AAP entire consortiums
70:42
of doctors epidemiologists urologist
70:45
pediatricians have said only one
70:47
argument put forth by the AAP has some
70:49
theoretical relevance namely the
70:51
possible protection against UTIs do you
70:54
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 82 of 121



imagine setting up one and a hundred
70:57
chance of contracting a UTI or my male
70:59
g-spot not even on a scale is an absurd
71:02
statement is an absurd semen just what
71:04
it is now ladies and gentlemen this is
71:09
not a scientific document it is an
71:11
obfuscated I and there are bad guys to
71:16
the story there were bad guys and I did
71:18
not let them get away
71:19
do not worry and they are the
71:21
masterminds behind the slide now it's
71:25
very telling if we listen to what they
71:26
have to say
71:27
now Andrew Friedman is a Jewish
71:29
urologist
71:30
which there are many but you would
71:32
imagine if he's on this prestigious
71:34
medical committee he'd be able to
71:36
separate his religious beliefs from his
71:38
scientific medical opinion unless he
71:42
tells us he can and he says and I quote
71:44
I circumcised my son for will
71:48
reasons I did it because I had 3,000
71:50
years of ancestors looking over my
71:52
shoulder it sounds like a conflict of
71:55
interest to me and then just to clarify
72:00
on camera he says and I quote in my
72:04
practice I like to sort of define it as
72:06
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 83 of 121



a tribal custom and if you belong to a
72:09
tribe that does it then you really want
72:11
it well I've got news for you Andy you
72:16
are not a tribal practitioner you are
72:19
not a witch doctor you are a medical
72:21
doctor or at least you're supposed to be
72:24
now here's my theory on this here's my
72:32
theory on this because this is false
72:34
they'll is they are objectively lying to
72:36
us my theory is this that if the
72:40
American Academy of Pediatrics got eight
72:42
borderline competent physicians in a
72:44
room with understanding of basic penile
72:46
anatomy and function they would read a
72:48
report like every other pediatric
72:50
society on the wall about neonatal
72:52
circumcision which is it is medically
72:55
unnecessary it violates your fundamental
72:57
human rights and it damages your
72:59
sexuality for life
73:01
now if the AAP were to write this report
73:04
if the AAP would have read this report
73:07
as a society we would begin to
73:10
understand that amputating large
73:12
functional parts of your child's
73:14
reproductive organ is a bad idea I can't
73:17
believe you have to be up here saying
73:18
this no if we were to understand this as
73:21
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 84 of 121



a society if we were to understand this
73:23
as a society we wouldn't allow anyone to
73:26
circumcise any child under any pretense
73:29
including fulfilling ancient acts of
73:33
rabbinic revenge
73:35
meaning the holy Covenant would die as
73:39
it must as it should have thousands of
73:43
years ago
73:45
[Applause]
73:51
could you imagine could you imagine if
73:56
this group of doctors got together and
73:58
said you know what it's okay to
74:01
circumcise females because of religious
74:04
ideologies oh wait what was that Douglas
74:07
de kima in 2010 you published on behalf
74:11
of the American Academy of Pediatrics a
74:13
recommendation in favor of female
74:15
circumcision titled ritual genital
74:19
cutting of female minors of course or
74:22
did of course you did why wouldn't you
74:25
why wouldn't you
74:27
it is reasoning was well we respect the
74:31
legitimacy of this tribal tradition how
74:34
could we not respect the legitimacy of
74:35
this one at least he's a logically
74:38
consistent monster now ladies and
74:43
gentlemen here we have a group of
74:46
physicians who have actively deceived us
74:49
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 85 of 121



who are recommending an amputation on a
74:52
child sex organ that is both heinous ly
74:54
violent and sexually damaging for life
74:57
how dare they do you understand the
75:00
magnitude of this crime how fucking dare
75:03
they now this group this group should
75:08
fear me and they will fear me
75:16
because because I am younger than them I
75:22
am smarter than them
75:24
I am louder than them and I'm right in a
75:28
better-looking and that's just a bonus
75:30
[Applause]
75:33
did they think they were gonna get away
75:34
with this crime like to the entire
75:37
United States and causing immeasurable
75:39
sexual harm on children in the men they
75:41
become no no no not on my watch shame on
75:47
you Andrew shame on your Douglas and
75:49
shame on the rest of you for your
75:50
complicity in this disgusting lie now
75:56
that is right I just made them all
75:59
publicly my bitches except for you Andy
76:03
you're not my bitch you are my little
76:06
piggy will you show them how you squeal
76:09
for me any okay that's enough Andy
76:18
that's a good little piglet Andy moving
76:25
on now I wanted to get into the history
76:30
of circumcision advocacy throughout the
76:32
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 86 of 121



US and how almost all major proponents
76:35
are Jewish no mind you I'm not proposing
76:39
this is some type of Jewish conspiracy
76:41
but it certainly is a coincidence either
76:44
see Harvard's pre-eminent historian of
76:47
science Stephen Jay Gould describes his
76:49
phenomenon a plea in his book the
76:51
mismeasure of man hell throughout all
76:53
history scientists have been completely
76:55
blind to their own flawed frames of
76:57
references implicitly accepting them as
76:59
truth see when you grow up in a genital
77:04
cutting culture such as Judaism you
77:06
implicitly believe that the foreskin is
77:08
dirty or terrible or dangerous and you
77:11
see that type of religious fanaticism
77:12
reflected throughout almost all major
77:14
circumcision advocacy which is a clear
77:17
demonstration as to just how toxic
77:18
genital cutting cultures are genital
77:21
cutting cultures are toxic by definition
77:23
and as history has shown they're
77:26
contagious as well
77:29
well I've got news for any detractors
77:32
out there
77:33
there is nothing anti-semitic or
77:35
discriminatory about being opposed to
77:38
this tribal custom this is baseline
77:41
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 87 of 121



human decency well Stephen Jay Gould
77:45
puts it a pleat in his book we pass
77:47
through this world but once few
77:49
tragedies can be more extensive than the
77:51
stunting of life this is what we have
77:54
here ladies and gentlemen they are
77:56
sexually stunting this child for life it
77:58
is a tragedy it is happening thousands
78:01
of times every day in our hospitals
78:02
because the duplicitous group of
78:04
physicians have lied to our faces this
78:07
is an unforgivable crime make no mistake
78:13
they hide they hide behind their degrees
78:17
they hide behind their symbols of
78:19
authority with these authorities these
78:22
authorities who recommend circumcision
78:25
they're composed of people people like
78:28
you and me but the difference with me is
78:32
the difference with me is I hide behind
78:36
nothing because I am the fucking
78:39
authority I am Doctor Who in this
78:42
motherfucker
78:43
nobody person on this planet who he
78:44
could test me on this no I remember I
78:50
remember when I graduated from
78:53
University summa kalla Phi Beta Kappa in
78:56
physics no is poised to get my PhD in
78:59
virtually any discipline from any
79:00
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 88 of 121



institution on this planet I instead I
79:04
instead started studying circumcision
79:07
full-time parents were thrilled
79:13
and I remember feeling like I was losing
79:15
my mind because the entire narrative was
79:18
controlled by sexually violent
79:19
ideologues like those on the board well
79:22
not anymore
79:23
I control the narrative now now what we
79:27
have here is wrapping this whole thing
79:31
together is we have a history of a small
79:36
group of powerful and well-placed
79:39
sexually violent ideologues or
79:42
ideological fanatics who despite global
79:47
condemnation have censored the functions
79:52
of the foreskin by creating a
79:54
nonsensical recommendation which they
79:58
have turned into an obfuscating lie
80:01
which they then peddle to a complicit
80:04
and strangely ideologically homogeneous
80:07
us media who I'm sure is going to love
80:10
me who disseminates widespread
80:13
information creating this vicious
80:15
fraudulent you a psycho chamber it's all
80:18
a lie
80:19
it's all a lie guys 100% of it is a lie
80:23
circumcision is a disgusting lie why why
80:30
would they do such a thing I don't know
80:33
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 89 of 121



I have a few ideas
80:35
maybe maybe because they have damaged in
80:40
most sexually violent and fundamental
80:42
ways for a life over 120 million men in
80:46
this country do you understand the
80:49
medical liability on that it is in the
80:52
trillions and trillions of dollars or
80:56
maybe maybe because they have raped
81:00
America men of over one trillion
81:02
erogenous nerve endings do you
81:05
understand the pleasure potential that
81:07
has been lost and what to replace with
81:11
its replaced with rage and that rage is
81:15
embedded in our culture don't you see it
81:18
I do
81:22
well maybe maybe it's just defend
81:26
religious ideologies because that'd be a
81:28
good idea because oh man oh man would we
81:33
look foolish would we look foolish if we
81:35
were performing blood sacrifices in the
81:37
21st century that would make us like a
81:40
genital mutilation cult there's no way
81:44
there's no way we have genital
81:46
mutilation cults in the 21st century is
81:48
there or you can't criticize them
81:51
because we know they were Italian
81:53
there's no universe where that could be
81:57
a reality or maybe maybe it's awful the
82:06
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 90 of 121



money maybe it's all for the money you
82:10
realize they make billions of they be
82:11
billions of dollars a year harvesting or
82:14
children's genitals harvesting my
82:17
genitals harvesting your genitals so
82:19
those the evil thing I've ever heard
82:21
I could come up with something so evil
82:22
if I try this maybe theatrical but it's
82:24
legitimately fucking evil and all the
82:26
rest up to these industries I'll wipe
82:28
out the face of the fucking planet
82:31
[Applause]
82:36
the ladies and gentlemen this is not a
82:39
scientific document it is a piece of
82:42
government propaganda authored by a
82:44
small group of powerful and well-placed
82:47
sexually violent ideologues
82:48
who have written this to conceal the
82:50
truth that the American Medical Complex
82:52
has damaged their sexuality for life
82:55
violated our fundamental human rights
82:56
and harvested or genitals for profit is
83:00
all a fucking lie now Sentret back
83:07
number four Oh censored fact number four
83:11
I love Rick the complicit US media
83:17
continues to force-feed us the American
83:19
Academy of pediatric circumcision
83:21
recommendation which is a blatant lie
83:25
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 91 of 121



unapologetically motivated by religious
83:27
ideologies which ideologies I don't know
83:32
maybe the ones designed to damage you in
83:34
the most fundamental of ways for life
83:38
this is creating a clearer picture for
83:40
you is what this ideology has done for
83:42
this country God think of living in a
83:45
fucking crazy house now moving on to
83:51
censored fact number five because you
83:53
know I need to strip the u.s. of any
83:55
remnants of moral authority it may claim
83:57
to have let's summarize what we've
84:00
learned shall we no I never touched on
84:05
this argument earlier because it's the
84:06
same but circumcision advocates claim is
84:10
cleaner let me be clear there's nothing
84:13
intrinsically dirty about your penis or
84:15
your vulva or your foreskin or your
84:17
labia you know your sexuality no your
84:20
genitals are dirty your genitals are
84:23
clean if you clean them
84:27
we are still shedding the vile Puritan
84:30
beliefs that this country was founded on
84:32
we've been raised to believe that these
84:34
radically abnormal and unhealthy sexual
84:36
attitudes or in any way normal or
84:37
acceptable they are not and then in this
84:42
country we have gross ignorance of
84:44
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 92 of 121



normal unaltered genital Anatomy even
84:47
among doctors and especially among
84:48
doctors the fact that doctors still
84:51
circumcised today is a testament to
84:53
their ignorance and then in this country
84:58
we have delusions of normality supported
85:01
by cultural terminology remember this
85:04
picture we will never call a woman
85:06
uncircumcised so too is a man not
85:09
uncircumcised this is just what the man
85:11
comes with see normal penis see what we
85:15
are doing as a genital cutting culture
85:17
is we are normalizing or abnormal
85:19
penises that are missing both form and
85:21
function while simultaneously making
85:24
normal men feel insecure about
85:25
themselves it's insane legitimately
85:29
bonkers and then in this country we
85:34
place religious blood rights our ITES
85:37
over fundamental human rights and that's
85:40
clear in all our government documents we
85:42
respect religious rights really
85:45
motherfucker because I respect human
85:47
rights and I know I know from speaking
85:50
to so many of us from our generation
85:52
that we we find this fucking disgusting
85:56
it's a call T genital blood sacrifice
85:59
and that is not even a derogatory
86:01
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 93 of 121



description it is an accurate one and
86:05
what history has taught us is if we
86:07
tolerate this it is only one step away
86:09
before we tolerate genital harvesting
86:11
and that's exactly what we found it's
86:15
promoted on irrelevant to erroneous
86:17
medical claims it is performed without
86:21
consent or inesita despite overwhelming
86:23
evidence of irreparable physical sexual
86:26
and psychological harm it precludes the
86:29
possibility of ever having a natural
86:30
sexual experience there is a profound
86:33
loss as a profound loss and for what so
86:37
the current generation of circumcised
86:39
adults
86:40
have to face the very unwelcome reality
86:42
that we have been deprived of an
86:43
essential human experience
86:45
so we deprive our children of that - to
86:47
maintain the slide you just said howdy
86:50
humanizing missus did you know did you
86:55
know that the entire civilized world
86:57
looks upon us with disgust and they
87:00
should they've really fucking should
87:02
I've been to many countries and they
87:04
cannot believe that we perform these
87:06
hideous sex crimes on our children and
87:09
then people people actually believe that
87:12
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 94 of 121



it was good for them they're having a
87:13
big part of your penis cut off but they
87:15
scar to show for it
87:16
was good for their sex life we bought
87:19
the lie we bought that disgusting lie
87:21
hook line & sinker
87:22
and then the worst part of it all it's a
87:27
compulsion it compels you to circumcise
87:30
your child the same way you were
87:31
circumcised there's no such thing as
87:34
sons wanting to look like their fathers
87:37
its fathers want their sons to look like
87:39
them otherwise they will be consistently
87:43
reminded of the parts of their humanity
87:45
that was stolen from them when they see
87:46
their child's entire genitalia that is
87:51
the darker psychological mechanism
87:52
behind the I want him to look like me
87:55
trope and then there's the taboo the
87:59
taboo which I'm clearly oblivious to do
88:04
you know how many times do you know how
88:06
many times I've been called the foreskin
88:08
guy they don't call me the eye guy
88:11
because I was believing gouging
88:13
children's eyes out with a click guy
88:14
because I don't believe in clear direct
88:16
amaizing baby girls so - am I not the
88:18
foreskin guy because I don't believe in
88:19
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 95 of 121



raping our children of their birthright
88:21
if you're taking the foreskin is no less
88:24
arbitrary or vicious than amputating any
88:26
other part of his body in fact in fact
88:30
it is arguably way more heinous because
88:35
of this part of his genitals and then it
88:39
was designed it was designed so the
88:43
child forever associate sexual pleasure
88:45
with pain do you understand how that is
88:49
do you
88:50
so concision is fucking evil guys it
88:53
really
88:53
is and as humans we're not very good at
88:58
coming to terms with the fact that we've
88:59
perpetuated evil where the evil was done
89:02
to us so we delude ourselves it's just
89:04
one big delusion one big defense
89:07
mechanism operating on a national in an
89:10
ideological scale it is insane it is
89:14
level 10 insanity please see this this
89:20
this is real sexual trauma I know and
89:26
now that we have this great list of
89:29
traits what were we talking about again
89:31
oh that's right literally everything
89:35
Americans readily recognized about
89:37
female circumcised cultures remember
89:41
what I said I wasn't drawing a false
89:42
equivalency earlier I was it
89:45
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 96 of 121



I was Georgia veal equivalency male and
89:49
female circumcision are not similar they
89:52
are not they are identical they are
89:55
identical this psychological mechanisms
89:58
are identical gender is not even part of
90:02
the equation we just like to tell
90:04
ourselves it is so we don't have to
90:06
realize how shitty of a culture we are
90:09
now some people would say
90:16
now some people would say how dare you
90:18
how dare you compare male and female
90:20
circumcision how dare I
90:24
how dare I do you know how many forms of
90:27
female circumcision remove more tissue
90:29
than this just infibulation and that
90:33
it's less than one percent of reported
90:34
cases male circumcision in the u.s. is
90:38
one of the most extreme forms of genital
90:40
cutting on the planet now now this this
90:48
is not a competition of whose human
90:49
rights are violated more the point is
90:52
both are egregious acts of sexual
90:54
violence and outrageous violations of
90:55
human rights no I don't know about you
90:59
guys but these pictures look pretty
91:02
similar to me right like am i living in
91:09
an episode of The Twilight Zone like are
91:14
you all just fucking with me because it
91:17
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 97 of 121



doesn't take a genius to know that this
91:20
is a massive fucking problem why do you
91:23
think there is a zero percent consensual
91:26
rate that is because it is a radical it
91:30
is a radical violation of human rights
91:32
and if you think you're yourself Oh
91:35
clobber this is such a radical violation
91:37
of Human Rights
91:38
where's the outrage it's fuckin
91:40
everywhere people are literally
91:42
protesting in the streets they are
91:44
covering their genitals and blood and
91:46
screaming bloody murder if you're the
91:48
craziest part about these people is you
91:51
know the crazy part about these people
91:52
is if they're right they're fucking
91:55
right is it that wild I thought so and
92:00
if you think there's radical violation
92:01
of Human Rights
92:02
there is a profoundly negative effect on
92:04
you every single day for the rest of
92:06
your life until you die is going away
92:08
anytime soon no no this issue is coming
92:12
to a head it is coming to a head now I
92:14
am just one cog in the Enlightenment
92:16
machine countries are beginning to ban
92:19
the practice in a few months the
92:22
brilliant filmmaker Brennan Marotta is
92:24
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 98 of 121



releasing his compelling
92:25
an irrefutable documentary titled
92:28
American circumcision let's watch the
92:32
trailer shall we
92:35
[Music]
92:43
[Music]
92:49
[Music]
93:00
[Music]
93:17
[Music]
93:26
[Music]
93:27
is this what we want to be doing as
93:29
parents is this what parenting looks
93:33
like guys guys
93:43
why do I have to be up here seriously
93:47
why do I have to be up here why are you
93:50
making me be the one who does this but I
93:52
refuse I refuse to be part of a culture
93:55
where this is remotely acceptable it is
93:58
radically unacceptable is what it is
94:01
don't you summarize censored fact number
94:04
five male and female circumcision are
94:08
not similar they are not they are
94:11
identical they are identical you know
94:16
all the outrage is vitriol we direct
94:18
have female genital mutilation cultures
94:20
that they're outrageously ignorant
94:22
barbaric and sexually violent well hello
94:26
that happens here on the greatest nation
94:30
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 99 of 121



on earth the fact that we condemn FGM
94:33
cultures as an MGM culture the hypocrisy
94:36
is palpable and the notion that they
94:39
would listen to us as we stand on no
94:41
more ground whatsoever is ludicrous it
94:44
is lunacy these are the five censored
94:48
facts of our culture breathe them in we
94:54
really are that shitty can you believe
94:58
it because I couldn't mic drop
95:03
motherfucker and we're just getting
95:07
started so moving on to implications of
95:12
these facts as you can imagine none of
95:15
them are kind implication number one for
95:20
the 120 million circumcised men in this
95:23
country our first sexual experience was
95:27
that extreme sexual pain torture and
95:29
mutilation we will never know the
95:31
natural sexual experience now this is a
95:34
profound loss this is a loss of our
95:37
humanity it changes your worldview
95:39
isn't a front to the miracle of
95:42
evolution in our shared birthright there
95:45
is compelling evidence that if forever
95:47
damages the maternal infant bond many
95:51
psychologists contend that the extreme
95:53
sexual pain torture and mutilation is
95:55
encoded deep in our psyches and provides
95:58
the backdrop for all of our future
95:59
  Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 100 of 121



social and sexual relationships for life
96:05
implication number two our religious
96:08
ideologies have failed us the Abrahamic
96:11
religions now Christianity often gets a
96:15
bad rap for being sex negative some of
96:18
the more conservative groups even demand
96:19
absence pledges which leads to what or
96:23
anal and blowjobs hopefully not in that
96:27
order but at least but at least
96:34
Christianity have the good sense to
96:36
forbid circumcision yes you heard me
96:40
right Christianity banned circumcision
96:43
in the New Testament it says and I quote
96:45
if you let yourselves be circumcised
96:48
Christ will be of no value to you at all
96:52
that means if you are Christian and you
96:57
are circumcised you are in direct
96:59
violation of your faith remember
97:03
circumcision was seen as the primary
97:05
distinction between Jews and Christians
97:07
throughout almost all of judeo-christian
97:09
history now for that reason in that
97:13
reason alone Christianity gets a pass
97:16
not even Christian
97:19
Islam on the other hand is the largest
97:22
circumcising group in the world but it
97:25
also has over 1 billion people and in
97:28
their holy book the Quran there was not
97:30
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 101 of 121



a single mention of circumcision because
97:34
this group is so large and diverse some
97:36
groups circumcised some don't and they
97:39
are not nearly as relevant to
97:41
circumcision in the u.s. I am going to
97:44
omit them from the conversation today
97:48
isn't no Judaism the blood that courses
97:52
through my veins the extreme act of
97:57
sexual violence that is circumcision is
98:00
not just promoted by this ideology but
98:03
it is mandated by it extreme act of
98:07
sexual violence against defenseless
98:09
children or pillars of Judaism and we
98:13
must shatter these pillars we must
98:15
shatter them immediately there will be
98:18
no compromise
98:19
and if religious communities do not
98:22
comply we will force them to comply just
98:27
as we do with female circumcising
98:28
cultures because they are identical if
98:32
they lack the integrity to stand up for
98:35
their children we will do it for them
98:38
just as some of the more enlightened
98:40
Nordic countries are beginning to do
98:44
genital cutting is an evil that plagues
98:47
the globe historians will look back and
98:50
not be able to believe that we tolerate
98:51
such radical acts of sexual violence in
98:54
  Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 102 of 121



the name of rabbinic revenge for so long
98:57
now despite my fervor I'm a reasonable
99:01
person I acknowledge I acknowledge that
99:05
Jewish parents are trying to damage
99:07
their sons in a very fundamental way for
99:09
life but that is exactly what they're
99:11
doing and this ignorance needs to end
99:13
immediately less Judaism continue to
99:16
embarrass itself on a global scale
99:23
implication number three our country has
99:27
failed us the United States has failed
99:30
us
99:31
now there are anti FGM laws they were
99:35
ratified in 1996 not too long ago mind
99:39
you know anti MGM law I wasn't
99:43
protecting you weren't protected we
99:45
weren't treated like fucking human
99:47
beings in this country now implication
99:52
number four our parents made the wrong
99:55
choice I'm sorry parents we will lie too
100:00
I'm not here to shame you I'm not here
100:03
to shame anyone except the AAP but what
100:06
they've done is truly monstrous but it
100:09
is objectively the wrong choice it is
100:12
objectively the wrong choice to cut into
100:15
the flesh of your newborn child and
100:16
amputate large functional parts of his
100:18
reproductive organ that is objectively
100:21
  Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 103 of 121



the wrong choice and the fact of that
100:24
choice even exists is insane it is level
100:27
10 insanity and the reason that choice
100:30
exists is because our country has failed
100:33
us because this country values religious
100:35
blood rights over our fundamental human
100:37
rights because of the influence of this
100:39
powerful ideology and as a result we've
100:41
all been sexually tortured and raped of
100:43
our birthright the magnitude of this
100:47
crime cannot be overstated
100:51
now some people choose not to understand
100:55
instead they point a finger at the
100:57
messenger they pointed finger at me they
101:00
say klopper why are you so angry
101:02
did you dick get botched or something no
101:06
my penis is identical to the other 120
101:10
million circumcised penises except it's
101:13
much larger
101:15
what's so funny what's so funny you
101:19
don't believe me do you want to see
101:24
Evaristo big deal it's just a penis
101:27
we've all seen them I've got nothing to
101:31
hide
101:36
what this is no big deal yeah and this
101:40
culture it is you can see a guy gets
101:42
shot in the face and decapitated but God
101:45
forbid you see the natural human body or
101:47
  Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 104 of 121



even worse someone making love or
101:49
feeling pleasure on TV or proclivity
101:53
towards violence instead of love is
101:54
another poisonous trait of our genital
101:57
cutting culture and I despise it but
102:02
anyways but anyways back to what's
102:06
really important my penis now Brittany
102:13
implored me not to do this she said mr.
102:17
clapper is only for her but I say mr.
102:22
clapper is for the world besides besides
102:26
I thought doctor who exposes mr. clapper
102:29
in Sanders Theatre that is one hell of a
102:32
headline but still feels kind of weird
102:35
though you're looking at me like I'm
102:37
some type of weirdo I don't know what do
102:41
you guys think whoa that's good I'm glad
102:46
you guys cheered cuz know what have been
102:48
awkward oh no going back after this one
102:53
alright you know of all my blessings of
102:58
all my blessings this one this one is my
103:02
favorite still going back up to this so
103:07
I missed your clapping right here
103:10
alright Gus I lied it's an emoji
103:18
I use it for morale training
103:22
[Music]
103:24
tastes like infant foreskin
103:27
[Applause]
103:32
but anyways but anyways back to my
103:38
  Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 105 of 121



serious lecture these are the
103:43
implications there are many many more so
103:49
what do you do so what do you do well I
103:52
thought of that don't worry moving
103:55
forward what are the solutions well the
103:58
easiest thing it's the easiest thing we
104:01
can do right now is to not use out to
104:03
alluded terminology now this is not an
104:06
uncircumcised penis it is not yet to be
104:09
circumcised just like a woman is not yet
104:10
to be circumcised it's just a normal an
104:12
intact penis and because we're all
104:15
adults here let's use pictures of actual
104:17
anatomy so here we could see a picture
104:20
of an intact penis and here we could see
104:22
a picture of a circumcised penis and
104:24
here we could see a picture of the
104:25
circumcision scar lie where this man
104:27
foreskin was crushed together and
104:29
amputated at birth now what are these
104:33
penises and results of oh yes yes yes
104:37
yes billions of years of evolution and
104:42
what is the circumcised penis and
104:44
unresolved oh yeah yeah
104:46
bris mala and what was that again it was
104:52
the Jewish covenant of cutting that was
104:55
born in antiquity out of superstition it
104:58
was arbitrarily made up with a
104:59
  Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 106 of 121



nonsensical origin as an act of rabbinic
105:02
revenge we're a group of generally
105:05
altered men gather around a defenseless
105:07
child while they recite lines from an
105:10
ancient text glorifying genocide and
105:13
homicide where the father abdicate
105:17
responsibility for the child as he
105:19
submits to tribal hazing with the
105:23
child's own grandfather forces the
105:26
child's legs apart as the elder of the
105:28
tribe sharpens his fingernails into
105:30
claws like an animal and shreds the
105:33
infant's little penis into a bloody pulp
105:35
and sucks on the mutilated remains as
105:40
they step away from child sacrifice
105:43
is a fucking satanic ritual in these
105:46
Moyles of rapists savages animals these
105:54
circumcised penis is the end result of a
105:57
blood sacrifice from an ancient tribe
105:59
intending to damage our sexuality there
106:02
are no health benefits it is all a
106:04
rabbinic lie whoa that is some heavy
106:12
fucking material now this is not a
106:19
stereotype in any way shape or form take
106:25
a moment to grasp the true magnitude of
106:29
this ideologies evil
106:43
now there is no comparison between these
106:48
two types of penises except living in
106:51
  Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 107 of 121



delusion and if you've gotten this far
106:53
in my show I have some chippy of that
106:55
option I apologize so what do you do so
106:59
what do you do well you do what I did
107:02
and take a page out of the ancient Jews
107:04
textbook and literally stretch restore
107:06
your penis
107:07
you take your shaft scan and stretch it
107:09
over the head of your penis for years
107:10
and it was a pain in the ass but I did
107:12
it because I was raped with a knife when
107:14
I was born because this country values
107:16
Jewish blood sacrifices over my
107:18
fundamental human rights but at least my
107:21
penis looks like a penis and not the end
107:25
result of some ancient blood sacrifice
107:26
we've all been brainwashed to believe
107:27
isn't any way normal or acceptable it is
107:30
not my penis function normally is more
107:34
sensitive my orgasms more intense I'm an
107:36
objectively better lover although I
107:38
still live with this trauma I just tell
107:40
people I'm uncircumcised it's not like
107:43
they'd be able to tell the difference
107:44
unless they gave a big public speech
107:46
about it you guys if you realize this is
107:49
a picture of my penis I was just kidding
107:54
Who am I
107:55
  Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 108 of 121



mine would be much bigger but seriously
107:59
but seriously what is the alternative
108:01
your penis desensitizes every day for
108:04
the rest of your life until you die do
108:06
you understand how massive it was sexual
108:08
disability that is just because that is
108:10
common in our genital cutting culture
108:12
does not make it normal now I remember
108:15
thinking to myself when I was younger
108:16
okay well there must be a better
108:19
solution I mean we are pretty smart when
108:21
we put our minds together we got to the
108:23
moon we have these iPhones I mean come
108:24
on if we all just acknowledge this
108:27
obviously massive problem we could fix
108:29
it there must be some better solution
108:32
than this ancient stretching technique
108:34
so remember asking myself when I was
108:36
younger do what is a 21st century
108:40
solution to a BC problem so I took a
108:44
look at the cultural trends and if you
108:46
take a look and they're even more in
108:48
light now what you can see is the
108:50
younger generation is largely against
108:53
circumcision where's the mostly
108:56
older generation is largely for
108:58
circumcision they think you know what
109:01
it's a good idea to amputate parts of
109:04
  Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 109 of 121



our children's penises now to be fair
109:08
the older generation did not grow up in
109:11
the age of mass information like we did
109:13
but we cannot and we will not tolerate
109:19
these radically ignorant and harmful
109:21
beliefs and those who hold on to these
109:23
archaic beliefs despite overwhelming
109:25
evidence to the contrary are fools they
109:29
are old fools and they are gone they are
109:33
categorically unequivocally wrong and
109:37
they're fucking stupid too thankfully
109:48
thankfully it's only the younger
109:50
generation having children which is why
109:52
we've seen this precipitous drop in the
109:54
circumcision rate by about 40 percent in
109:57
the last 40 years and it continues to
109:59
fall despite the ap's despicable lies to
110:02
prop up the multi-billion dollar genital
110:04
harvesting industry in this country
110:05
which is wild that that exists now the
110:11
corollary to this following circumcision
110:13
rate is a cultural trend which is
110:16
respect and desire for foreskin or
110:18
natural Anatomy increasing over time now
110:22
this is only natural any other position
110:25
they're wanting your entire penis is a
110:27
position of lunacy it really is and so I
110:32
remember thinking ok well well this
110:34
  Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 110 of 121



cultural trend is happening this new
110:36
technological trend is happening called
110:37
regenerative medicine where we use stem
110:39
cells to regrow skin urethras bladders
110:42
hearts livers vaginas kidneys and so on
110:45
and so I thought ok as the medical
110:48
indications treatable with regenerative
110:49
medicine increase over time it is only
110:51
natural that these cultural and
110:53
technological trends would intersect in
110:55
a matter of time and produce a
110:57
regenerated foreskin what if this is our
111:00
solution when he preserve solution to a
111:03
far far more bizarre problem of an
111:06
ancient blood sacrifice
111:07
weaseling its way into the 21st century
111:10
how is that even possible sir
111:14
so I remember thinking myself when I was
111:15
younger okay one of these major
111:17
corporations with money coming out of
111:19
their pockets must be able to easily
111:21
recognize this massive economic
111:22
opportunity unfortunately I was wrong so
111:27
I helped get a startup company off the
111:30
ground called 4j which is the only
111:32
company seeking to adapt the latest
111:34
advances of magenta and medicine to the
111:35
only body part the only body put a great
111:38
  Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 111 of 121



sexual value that over 100 million
111:40
American men are missing no I don't have
111:44
time to give you the full business pitch
111:45
I gave it at one of the world's largest
111:47
stem cell conferences a few years ago
111:50
among industry leaders when I was 23 now
111:53
I got a standing ovation but it didn't
111:54
quite translate to a 10 million dollar
111:56
investment yeah but but the pitch
112:00
essentially boils down to this men
112:02
invest enormous amounts of value in
112:04
their penis just why I'm up here
112:07
unfortunately much of that value was
112:10
stolen from us when we were children so
112:13
if we could develop a regenerative
112:15
therapy that mitigates or eliminates
112:17
that loss that would provide an enormous
112:19
economic opportunity and as I would
112:22
argue an ethical imperative I don't
112:26
really care about the money
112:27
but if we were successful we would make
112:30
the enormous amounts of it I think men
112:32
want larger more pleasurable better
112:33
functioning penises but it's just as
112:36
well do you have
112:38
but besides besides on a less
112:43
capitalistic note is it not a far more
112:46
compelling vision to live in a planet
112:49
  Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 112 of 121



where we grow genitals to help people
112:51
rather than cut them off to damage them
112:54
that is a world I would rather be a part
112:56
of now moving forward though what is the
113:07
broader solution well remember the
113:11
spectrum of acceptable opinion I think
113:14
it's fair to say that genital blood
113:16
sacrifices currently occupy the
113:18
periphery of that spectrum now I have a
113:22
modest proposal for the younger
113:24
generation which is eliminating genital
113:27
blood sacrifices from what is deemed
113:29
acceptable behavior I know people call
113:33
me radical if you continue to expand the
113:36
spectrum and include anti mg M loss and
113:39
bodily integrity but that's not good
113:42
enough
113:42
C bodily integrity is a fundamental
113:45
human right
113:46
it is a pillar of every civilized
113:49
society we can either be a civilized
113:52
society or a circumcising one but we
113:56
cannot be both now the way I see it is
114:02
this there are 120 million circumcised
114:10
men in this country 120 million one
114:18
circumcision one circumcision is an act
114:25
of extreme sexual violence 120 million
114:30
circumcisions 120 million circumcision
114:36
  Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 113 of 121



that is a culture of sexual violence and
114:42
that is what we find ourselves in today
114:48
now I'm all done with this I have no
114:55
more slides to share you all understand
115:00
the magnitude of the problem and who is
115:02
responsible
115:05
now now my show begins we live in a
115:19
country that mutilates its children's
115:21
genitals for no reason whatsoever
115:25
that is so outrageously fucking stupid
115:28
it's almost inconceivable but stupidity
115:32
is not the root of the problem it is not
115:38
true fucking evil is and I have seen it
115:44
and I have seen it and I will tell you
115:50
well
115:57
do you know what happened do you know
116:02
what happened do you know what happened
116:09
when I finally built up the courage to
116:11
confront my Jewish father about carving
116:15
his psychotic and demonstrable evil
116:18
ideology into my body raping me one of
116:23
the most fundamental acts of connection
116:26
with another human being for life do you
116:31
know what he said my Jewish father
116:36
looked me dead in the eye dead in the
116:40
face straight in the eye and what he
116:43
said I will never forget and he said
116:47
you're wrong
116:57
  Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 114 of 121



I'm wrong I'm wrong I may be many things
117:10
but I'm still fucking won't tell our
117:14
covenant to pieces
117:16
don't Reuben do you feel my rage do we
117:24
let me validate yours
117:26
because it was fucking real it is
117:28
fucking justified and you can draw a
117:29
straight line back to the fucking
117:31
vampires to prove it well now now it is
117:37
time for me to issue a commandment of my
117:41
own and that is this we cannot and we
117:48
will not tolerate Judaism in its current
117:52
form were you done tolerating cults that
117:57
ritually mutilate their children's
117:58
genitals and a burning my fucking boats
118:02
on this and you should join me what they
118:07
stole from me what they raped from me
118:12
would they raped from us has no price
118:16
tag is that enough of this of the
118:19
fucking planet to pay me back
118:21
they robbed us of our humanity don't you
118:24
see this this is fucking nothing it is
118:28
paper backed by nothing and that's
118:30
exactly what it is to me I would tear it
118:33
to pieces but they throw me in fucking
118:35
jail for violating Title 18 section 333
118:39
because we live in a totalitarian state
118:42
we're not even free to keep on fucking
118:44
  Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 115 of 121



parties well they they could keep their
118:49
fucking money what they stole from us
118:51
was real value despite our scars we are
118:58
not their fucking slaves well the time
119:05
has come
119:09
the time has come the time has come for
119:15
all of us to agree that we must subject
119:20
religion to law and the solution is
119:26
simple
119:27
we must ban all acts of genital
119:31
mutilation without equivocation
119:35
[Applause]
119:41
let me repeat that we must ban all acts
119:45
of genital mutilation without
119:48
equivocation now I fear I fear that
119:57
Judaism has too strong a grip on this
120:00
country to do that now despite my
120:03
extensible First Amendment rights I fear
120:05
may be made a political prisoner or
120:07
worse for pointing out there two
120:10
massively evil influence on this country
120:13
well I've got a message for the more
120:15
enlightened countries who are trying to
120:17
ban this obvious act of evil Denmark
120:20
Sweden Iceland Finland Finland Germany
120:22
fucking - it fucking do it and you will
120:25
earn your place in history for doing so
120:27
and others will follow do not be
120:30
  Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 116 of 121



intimidated by these extremist groups
120:32
you have kids in your country who are
120:35
depending on your strength of character
120:36
to protect them from their own fucking
120:39
parents because no one protected me from
120:41
mine and while you are paying attention
120:45
let me convey the sheer magnitude of the
120:50
crime against humanity that we have
120:53
euphemistically termed circumcision in
120:55
this genital cutting culture when I was
121:00
an infant I was stripped naked and
121:03
strapped to a board and without
121:05
anesthesia my Jewish obstetrician two of
121:08
the most of Rogers parts of my penis off
121:11
of my body and as I scream for help my
121:16
Jewish father looked on it there's
121:18
nothing I love his deranged loyalty to
121:22
an ancient and evil covenant that was
121:24
designed to and did damage me in the
121:27
most evil of ways for life that is what
121:31
circumcision is is one of those evil
121:34
things that you can do to a human being
121:36
and it was done to me part of my human
121:41
body put in the essential human
121:45
experience of making love part of my
121:49
humanity part of
121:54
humanity was stolen from us for what for
122:00
fucking what
122:02
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 117 of 121



to keep the satanic virtual life how's
122:05
that even possible well here it is I
122:07
explained it I explained everything and
122:10
I have 100% unquestionably irrefutably
122:14
unequivocally correct now in ideology in
122:23
ideology that compels its followers to
122:27
mutilate its own children's genitals
122:31
now that is evil but in ideology in the
122:38
ideology that not only compels its
122:40
followers to mutilate its own children's
122:42
genitals but it's hideous and
122:45
duplicitous enough to fool an entire
122:47
nation to mutilate all these children
122:49
genitals
122:51
now that is an unspeakable evil
122:57
well guess what
122:59
I just fucking spoken if you are an
123:07
American man if you take your penis in
123:10
your hand you will see a scar where
123:13
you've been raped of essential elements
123:15
of your humanity because of the
123:16
demonstrable evil influence Judaism has
123:19
on this country yes
123:24
the Puritans are responsible too but
123:27
they're not a very relevant group
123:29
anymore they're not lobby at AIPAC well
123:35
our tolerance our tolerance for these
123:39
ancient and evil ideologies is through I
123:43
  Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 118 of 121



will expend every breath in my body
123:46
tearing this covenant to pieces consider
123:53
this my official declaration of war on
123:56
our fucking covenant and I will recruit
123:59
an army from our generation to wake it
124:03
now bring out hominem attacks
124:06
I don't give a fuck if you haven't
124:08
figured it out by now I don't care what
124:10
people think of me I don't I can what I
124:12
think of me and that's how you should
124:15
live your life too this is the right
124:17
thing to do
124:18
and despite my faults in the committee
124:20
I'm not a fucking monster and it would
124:24
be monstrous of me it would be monstrous
124:27
of me to understand these hideous truths
124:29
about our culture and theirs and you why
124:32
nothing just say nothing no I say
124:39
fucking no that would be a radical
124:41
injustice to all of you and an even
124:44
bigger injustice to our children now
124:52
here's the truth I don't enjoy being up
125:01
here now this is not fun for me I do not
125:04
enjoy sputtering in rage as you have
125:07
seen and you have felt but that rage
125:12
that rage is embedded in my being in my
125:17
fucking core perhaps I should be up here
125:21
preaching forgiveness but I cannot find
125:24
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 119 of 121



it the Jews in my case my own fucking
125:32
father raped me he gave his rage to me
125:40
let's not allow them to rape the next
125:43
generation of children whether Jew or
125:47
Gentile all children deserve protection
125:51
we would live any much kind of world a
125:55
culture was suitable for our children
125:58
who grow up in for this culture of
126:02
sexual violence is not
126:07
and while I'm down here let me tell you
126:13
a secret this is how these religious
126:18
ideologies work just as hazing behind
126:23
fraternities genital mutilation binds
126:26
religious groups the Jews I know I'm one
126:32
of them are an unmasked genital
126:36
mutilation cult that is why we are so
126:40
clannish it is our shared delusion of
126:44
superiority that we must uphold to
126:48
maintain our perverted tribal identity
126:55
circumcision is the evil that binds us
126:58
together well let me assure you it is
127:07
all a lie it is an evil lie and it is
127:13
hideously damaging our children I
127:17
implore
127:18
I implore my fellow generation of Jews
127:23
to accept that we've been lied to
127:26
and to stop for I fear our parents are
127:31
far too indoctrinated to understand at
127:35
   Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 120 of 121



least my father is
127:40
now this this is my magnum opus and I
127:46
stand behind it and you should join me
127:51
not only is everything I've shared with
127:53
you tonight true it is obviously true
127:56
and it is verifiably true the entire
127:59
world understands this very basic
128:01
information with the exception of Jewish
128:05
and Muslim nations history will
128:08
vindicate me in the immediate future
128:11
whether it takes two months or two years
128:14
but I seriously doubt longer than that
128:19
the older generations with few notable
128:24
exceptions the older generations have
128:28
failed us they lack both the
128:31
intelligence to identify this very
128:34
obvious problem in the integrity to
128:38
address it now now it falls on us it
128:46
falls on you it falls on the next
128:50
generation of adults in the next
128:52
generation of leaders and intellectuals
128:54
in this room and those of you watching
128:56
online let us welcome all of our
129:01
children into this world with the love
129:03
the respect and the acceptance that they
129:06
deserve
129:08
[Applause]
129:15
and not welcome to Mitch in this world
129:18
  Case 1:20-cv-11363-RGS Document 35 Filed 10/05/20 Page 121 of 121



with the sexual violence they are met
129:21
with today
129:23
let us safeguard their fundamental human
129:27
right to their entire bodies the only
129:32
thing they will ever truly own let us
129:42
freeze to the love of our shared
129:44
humanity
129:48
let us not fail them
129:55
[Applause]
130:03
[Music]
130:06
[Applause]
130:09
[Music]
130:13
[Applause]
130:14
[Music]
130:21
[Music]
130:37
you
